                           Case 2:17-cv-00548-KJM-KJN Document 72 Filed 09/24/19 Page 1 of 49



                      1 S. BRETT SUTTON, 143107
                        brett@suttonhague.com
                      2 JARED HAGUE, 251517
                        jared@suttonhague.com
                      3 SUTTON HAGUE LAW CORPORATION, P.C.
                        5200 N. Palm Avenue, Suite 203
                      4 Fresno, California 93704
                        Telephone: (559) 325-0500
                      5
                           Attorneys for Plaintiffs: Julian Smothers, Asa Dhadda, and Aggrieved Employees
                      6

                      7                                  UNITED STATES DISTRICT COURT
                      8
                                                        EASTERN DISTRICT OF CALIFORNIA
                      9
                                                                               * * *
                      10
                         JULIAN SMOTHERS an individual, residing in                    Case No. 2:17-CV-00548-KJM-KJN
                      11 Fresno County, California; and ASA
                         DHADDA, an individual, residing in Fresno
                                                                                       PLAINTIFFS’ SECOND AMENDED
                      12 County, California,                                           COMPLAINT FOR DAMAGES
                                                                                       FOR:
                      13                  Plaintiffs,
                                                                                       CLASS ACTION UNDER CAL.
                      14                                                               CODE OF CIV. PROC. § 382
                                 vs.
                      15
                         NORTHSTAR ALARM SERVICES, LLC, A                              (1) Failure To Pay Minimum Wages
                      16 Utah Corporation; and Does 1 through 50,                      In Violation Of Labor Code §§ 1194,
                         inclusive,                                                    1194.2 & 1197;
                      17                                                               (2) Failure To Pay Overtime Wages In
                                                                                       Violation Of Labor Code § 510;
                      18
                                          Defendants.                                  (3) Failure To Provide All Mandated
                      19                                                               Meal Periods Or Additional Wages In
                                                                                       Lieu Thereof;
                      20                                                               (4) Failure To Provide All Mandated
                      21
                                                                                       Rest Periods Or Additional Wages In
                                                                                       Lieu Thereof;
                      22                                                               (5) Failure To Reimburse Business-
                                                                                       Related Expenses In Violation Of
                      23                                                               Labor Code § 2802;
                      24                                                               (6) Failure To Issue Accurate Wage
                                                                                       Statements In Violation Of Labor
                      25                                                               Code § 226;
                                                                                       (7) Failure To Timely Pay Wages Due
                      26
                                                                                       At Termination In Violation Of Labor
                      27                                                               Code §§ 201, 202, & 203;
 Sutton Hague                                                                          (8) Unfair Competition (Bus. & Prof.
Law Corporation       28
5200 N. PALM AVENUE
     SUITE 203
 FRESNO, CA 93704                                                                 1
                                  __________________________________________________________________________________________________
                                                      PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES
                           Case 2:17-cv-00548-KJM-KJN Document 72 Filed 09/24/19 Page 2 of 49


                                                                                       Code § 17200);
                      1
                                                                                       (9) Unlawful Wage Deductions In
                      2                                                                Violation Of Labor Code §§ 221, 223,
                                                                                       & 224
                      3

                      4                                                                COLLECTIVE ACTION UNDER 29
                                                                                       U.S.C. § 216(b)
                      5

                      6                                                                (10) Failure To Pay Minimum Wages
                                                                                       In Violation Of 29 U.S.C. § 206;
                      7                                                                (11) Failure To Pay Overtime Wages
                                                                                       In Violation Of 29 U.S.C. § 207;
                      8

                      9                                                                CLAIMS UNDER LABOR CODE §
                                                                                       2698 ET SEQ.
                      10

                      11                                                               (12) Civil Penalties For Failure To Pay
                                                                                       Minimum Wage For Each Hour
                      12                                                               Worked;
                                                                                       (13) Civil Penalties For Failure To Pay
                      13
                                                                                       Overtime Wages;
                      14                                                               (14) Civil Penalties For Failure To
                                                                                       Provide Meal Periods;
                      15
                                                                                       (15) Civil Penalties For Failure To
                      16                                                               Provide Rest Periods;
                                                                                       (16) Civil Penalties For Failure To
                      17                                                               Issue Itemized Wage Statements;
                      18                                                               (17) Civil Penalties For Failure To
                                                                                       Maintain Adequate And Accurate
                      19                                                               Time And Payroll Records;
                                                                                       (18) Civil Penalties For Failure To
                      20
                                                                                       Provide Notice Of Pay;
                      21                                                               (19) Civil Penalties For Failure To Pay
                                                                                       Wages Due And Payable Twice Each
                      22                                                               Calendar Month;
                      23
                                                                                       (20) Civil Penalties For Failure To Pay
                                                                                       Wages Due Upon Demand;
                      24                                                               (21) Civil Penalties For Failure To Pay
                                                                                       Wages Due Upon Termination
                      25

                      26                                                               JURY TRIAL DEMANDED
                      27
 Sutton Hague
Law Corporation       28
5200 N. PALM AVENUE
     SUITE 203
 FRESNO, CA 93704                                                                 2
                                  __________________________________________________________________________________________________
                                                      PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES
                           Case 2:17-cv-00548-KJM-KJN Document 72 Filed 09/24/19 Page 3 of 49



                      1           Plaintiffs JULIAN SMOTHERS and ASA DHADDA (hereinafter collectively

                      2    “PLAINTIFFS”) allege against Defendant NORTHSTAR ALARM SERVICES, LLC, a Utah

                      3    Corporation, (“DEFENDANT”) and Does 1 through 50, inclusive as follows:

                      4                                         GENERAL ALLEGATIONS

                      5    A.     THE PARTIES

                      6           1.      JULIAN SMOTHERS is an individual who, at all times relevant herein, was

                      7    residing in Fresno County, Sacramento County, or Los Angeles County California, and is a

                      8    former employee of DEFENDANT. Additional details concerning Mr. Smothers’ work

                      9    experience with DEFENDANT is detailed herein.

                      10          2.      ASA DHADDA is an individual who, at all times relevant herein, was residing in

                      11   either Fresno County or Los Angeles County California, and is a former employee of

                      12   DEFENDANT.         Additional details concerning Mr. Dhadda’s work experience with

                      13   DEFENDANT is detailed herein.

                      14          3.      PLAINTIFFS are informed and believe, and thereon allege, that DEFENDANT is

                      15   now, and at all times relevant to this Complaint was, a Utah limited liability company, with

                      16   employees in Sacramento Country, throughout California, and throughout the United States.

                      17   Additional details concerning DEFENDANT’s operations are set forth herein below.

                      18          4.      PLAINTIFFS are unaware of the true names and/or capacities, whether
                      19   individual, partnership, limited partnership, corporate, or otherwise, of the Defendants sued

                      20   herein as DOES 1 through 50, inclusive, and each of them, and therefore sues such Defendants

                      21   by such fictitious names pursuant to Code of Civil Procedure section 474. PLAINTIFFS are

                      22   informed and believe, and thereon allege, that each of the Defendants sued herein, including

                      23   DOES 1 through 50, inclusive, is and was proximately the cause of or contributed to cause the
                      24   damages hereinafter alleged, or in some other manner is responsible in whole or in part for the
                      25   damages which have been, are being, and will be suffered by PLAINTIFFS as alleged herein.
                      26   When the true names and/or capacities of the Defendants are ascertained, PLAINTIFFS will seek
                      27   leave to amend this Complaint to insert the same herein with appropriate charging allegations.
 Sutton Hague
Law Corporation       28   ///
5200 N. PALM AVENUE
     SUITE 203
 FRESNO, CA 93704                                                                 3
                                  __________________________________________________________________________________________________
                                                      PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES
                           Case 2:17-cv-00548-KJM-KJN Document 72 Filed 09/24/19 Page 4 of 49



                      1           5.       PLAINTIFFS are informed and believe and thereon allege that DEFENDANT

                      2    and each of the DOE Defendants were acting at all relevant times herein, as the agents,

                      3    ostensible agents, joint-venturers, joint-employers, servants, employees, co-conspirators and/or

                      4    associates of each of the other Defendants, and were at all times acting within the course and

                      5    scope of said agency, servitude, employment, joint-venture, association, and/or conspiracy and

                      6    with the permission and consent of the other Defendants.

                      7           6.       PLAINTIFFS are informed and believe, and thereon allege that, at all times

                      8    relevant to this Complaint, DEFENDANT and DOE Defendants were and/or are the joint

                      9    employers of PLAINTIFFS and/or the class upon whose behalf PLAINTIFFS bring these class

                      10   action claims, in that Defendants exercised sufficient control over PLAINTIFFS’ wages, hours

                      11   and working conditions, and/or suffered or permitted PLAINTIFFS to work, so as to be

                      12   considered the joint employers of PLAINTIFFS.

                      13          7.       PLAINTIFFS are informed and believe, and thereon allege, that the above

                      14   Defendants and/or each of their managing agents and supervisors aided, abetted, condoned,

                      15   permitted, approved, authorized, and/or ratified the unlawful acts described herein.

                      16          8.       PLAINTIFFS are informed and believe, and thereon allege that, at all times

                      17   relevant to this Complaint, the various acts and representations of Defendants, including each of

                      18   the DOE Defendants, and each agent or representative of Defendants, were the result of, and in

                      19   furtherance of, an agreement whereby the Defendants and each agent or representative of the

                      20   Defendants knowingly conspired to engage in the acts described herein, including, but not

                      21   limited to, Defendants’ violation of the California Labor Code and/or any applicable Industrial

                      22   Welfare Commission Wage Order(s).

                      23          9.       PLAINTIFFS, on behalf of themselves and all similarly situated current and
                      24   former employees of DEFENDANT who give their written consent to become party-plaintiffs,
                      25   which consents will be filed with the court, seek to have the following cause of action proceed as
                      26   a collective action pursuant to the Fair Labor Standards Act, 29 U.S.C. § 216(b). These
                      27   individuals shall hereinafter be referred to collectively as the “FLSA Group.” PLAINTIFFS
 Sutton Hague
Law Corporation       28   seeks to represent the FLSA Group according to the following class and/or subclass definition:
5200 N. PALM AVENUE
     SUITE 203
 FRESNO, CA 93704                                                                  4
                                   __________________________________________________________________________________________________
                                                       PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES
                           Case 2:17-cv-00548-KJM-KJN Document 72 Filed 09/24/19 Page 5 of 49



                      1            FLSA Group

                      2            All current and former non-exempt Alarm Installation Technicians and Lead

                      3            Alarm Installation Technicians who performed compensable work for

                      4            DEFENDANT in the United States at any time from February 3, 2014 through

                      5            December 31, 2017.

                      6

                      7            10.     PLAINTIFFS, on behalf of themselves and all other similarly situated current and

                      8    former employees of DEFENDANT, seek to have the following causes of action certified to

                      9    proceed as a class action pursuant to California Code of Civil Procedure section 382. These

                      10   individuals shall hereinafter be referred to collectively as the “California Class.” PLAINTIFFS

                      11   seek to represent the California Class according to the following class and/or subclass

                      12   definitions:

                      13           California Class 1

                      14           All current and former non-exempt Alarm Installation Technicians and Lead

                      15           Alarm Installation Technicians who performed compensable work for

                      16           DEFENDANT in the State of California at any time from February 3, 2013

                      17           through December 31, 2017.

                      18

                      19           Unless otherwise specified, individuals making up the “FLSA Group” and “California

                      20   Class” shall hereinafter be referred to collectively as the “Class Members.”

                      21           11.     PLAINTIFFS reserve the right under California Rules of Court Rule 3.765(b) to

                      22   amend or modify the class description with greater specificity or further division into subclasses

                      23   or limitation to particular issues.
                      24   B.      THE ACTION

                      25           12.     This action is brought, in part, to remedy the following:

                      26                   (a)      DEFENDANT’s failure to pay PLAINTIFFS and the California Class
                      27                            Members at least minimum wage for, among other things, required travel
 Sutton Hague
Law Corporation       28                            time between employment locations, waiting time at employment
5200 N. PALM AVENUE
     SUITE 203
 FRESNO, CA 93704                                                                  5
                                   __________________________________________________________________________________________________
                                                       PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES
                           Case 2:17-cv-00548-KJM-KJN Document 72 Filed 09/24/19 Page 6 of 49



                      1                            locations, time spent in daily meetings, time spent repairing defective

                      2                            alarm systems, time spent documenting inventory, and time spent

                      3                            participating in trainings;

                      4                   (b)      DEFENDANT’s failure to pay PLAINTIFFS and the California Class

                      5                            Members overtime and/or double time wages, as required by California

                      6                            Labor Code section 510 and Industrial Welfare Commission Wage Order

                      7                            4 and/or any other applicable Wage Order due to, among other things,

                      8                            DEFENDANT’s            omission      of nondiscretionary bonuses              from   its

                      9                            calculation of its employees’ regular rate of pay;

                      10                  (c)      DEFENDANT’s failure to pay PLAINTIFFS and the FLSA Class

                      11                           Members overtime wages due and owing, as required by the Fair Labor

                      12                           Standards Act, 29 U.S.C. § 207;

                      13                  (d)      DEFENDANT’s failure to pay PLAINTIFFS and the FLSA Class

                      14                           Members minimum wages due and owing, as required by the Fair Labor

                      15                           Standards Act, 29 U.S.C. § 206;

                      16                  (e)      DEFENDANT’s failure to provide PLAINTIFFS and the California Class

                      17                           Members with a reasonable opportunity to take a first net thirty-minute,

                      18                           duty-free meal period for each workday during which such employees

                      19                           worked more than five (5) hours, as mandated by California law, or to pay

                      20                           such employees one (1) hour of additional wages at the employees’

                      21                           regular rate of compensation for each workday for which the duty-free

                      22                           meal period was and/or is not provided, as required by California Labor

                      23                           Code sections 226.7 and 512 and Industrial Welfare Commission Wage

                      24                           Order 4 and/or any other applicable Wage Order;

                      25                  (f)      DEFENDANT’s failure to provide PLAINTIFFS and the California Class

                      26                           Members with a reasonable opportunity to take a second net thirty-minute,
                      27                           duty-free meal period for each workday during which such employees
 Sutton Hague
Law Corporation       28                           worked more than ten (10) hours, as mandated by California law, or to pay
5200 N. PALM AVENUE
     SUITE 203
 FRESNO, CA 93704                                                                 6
                                  __________________________________________________________________________________________________
                                                      PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES
                           Case 2:17-cv-00548-KJM-KJN Document 72 Filed 09/24/19 Page 7 of 49



                      1                            such employees one (1) hour of additional wages at the employees’

                      2                            regular rate of compensation for each workday for which the duty-free

                      3                            meal period was and/or is not provided, as required by California Labor

                      4                            Code sections 226.7 and 512 and Industrial Welfare Commission Wage

                      5                            Order 4 and/or any other applicable Wage Order;

                      6                   (g)      DEFENDANT’s failure to provide PLAINTIFF and the California Class

                      7                            Members with a reasonable opportunity to take a paid net ten-minute,

                      8                            duty-free rest period per four hours worked or major fraction thereof, as

                      9                            mandated by California law, or to pay such employees one (1) hour of

                      10                           additional wages at the employees’ regular rate of compensation for each

                      11                           workday for which the duty-free rest period was and/or is not provided, as

                      12                           required by Industrial Welfare Commission Wage Order 4 and/or any

                      13                           other applicable Wage Order;

                      14                  (h)      DEFENDANT’s failure to timely pay PLAINTIFFS and the California

                      15                           Class Members all wages due and payable twice during each calendar

                      16                           month, as required by California Labor Code section 204;

                      17                  (i)      DEFENDANT’s failure to pay PLAINTIFFS and the California Class

                      18                           Members all wages due and owing upon the termination of employment

                      19                           with DEFENDANT, as required by California Labor Code section 201,

                      20                           202, and 203;

                      21                  (j)      DEFENDANT’s failure to pay PLAINTIFFS and the California Class

                      22                           Members all wages due and payable on demand, as required by California

                      23                           Labor Code section 216 and 225.5;

                      24                  (k)      DEFENDANT’s failure to issue PLAINTIFFS and the California Class

                      25                           Members proper notice of pay, as required by California Labor Code

                      26                           section 2810.5.
                      27                  (l)      DEFENDANT’s failure to maintain a written commission agreement for
 Sutton Hague
Law Corporation       28                           PLAINTIFFS and the California Class Members, as required by California
5200 N. PALM AVENUE
     SUITE 203
 FRESNO, CA 93704                                                                 7
                                  __________________________________________________________________________________________________
                                                      PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES
                           Case 2:17-cv-00548-KJM-KJN Document 72 Filed 09/24/19 Page 8 of 49



                      1                             Labor Code section 2751(a);

                      2                    (m)      DEFENDANT’s failure to issue accurate, itemized wage statements to

                      3                             PLAINTIFFS and the California Class Members in accordance with

                      4                             California law;

                      5                    (n)      DEFENDANT’s failure to maintain adequate time and payroll records for

                      6                             PLAINTIFFS and the California Class Members, as required by Labor

                      7                             Code section 1174;

                      8                    (o)      DEFENDANT’s failure to reimburse PLAINTIFFS and the California

                      9                             Class Members for all necessary expenditures and losses directly caused

                      10                            by the discharge of their duties; and,

                      11                   (p)      DEFENDANT’s engagement in unfair business practices against

                      12                            PLAINTIFFS and the California Class Members.

                      13                   (q)      DEFENDANT’s decision to make deductions from the standard wages of

                      14                            California Class Members that amounted to a rebate and/or deduction

                      15                            from the standard wages set forth in the California Class Members

                      16                            agreement(s) with DEFENDANT.

                      17   C.     VENUE

                      18          13.      Venue is proper in Sacramento County because, among other reasons, certain of
                      19   the violations of the California Labor Code and/or Industrial Welfare Commission Wage

                      20   Order(s) were committed in Sacramento County and DEFENDANT conducts business and has

                      21   facilities in Sacramento County. The unlawful acts alleged have a direct effect on PLAINTIFFS

                      22   and other Class Members. PLAINTIFFS and the Class Members will continue to suffer the same

                      23   harm as PLAINTIFFS as a result of DEFENDANT’s wrongful conduct unless the relief
                      24   requested herein is granted.
                      25          14.      PLAINTIFFS are informed and believe, and thereon allege, that during the three-
                      26   year period preceding the filing of this class action, no other class action has been filed asserting
                      27   the same or similar factual allegations against DEFENDANT on behalf of the same or similar
 Sutton Hague
Law Corporation       28   Class Members.
5200 N. PALM AVENUE
     SUITE 203
 FRESNO, CA 93704                                                                  8
                                   __________________________________________________________________________________________________
                                                       PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES
                           Case 2:17-cv-00548-KJM-KJN Document 72 Filed 09/24/19 Page 9 of 49



                      1    D.     CLASS ACTION ALLEGATIONS

                      2           15.      The following causes of action have been brought and properly may be

                      3    maintained as a class action under the provisions of 29 U.S.C. 216(b) and/or California Code of

                      4    Civil Procedures section 382 because: a) there is a well-defined community of interest in the

                      5    litigation; and b) the proposed class is easily ascertainable.

                      6           Numerosity

                      7           16.      The potential members of the class as defined are so numerous that joinder of all

                      8    members of the class is impracticable. PLAINTIFFS are informed and believe and thereon allege

                      9    that at all times mentioned herein PLAINTIFFS and the Class Members are or have been

                      10   affected by DEFENDANT’s and DOES 1–50’s unlawful practices as alleged herein.

                      11          17.      Accounting for employee turnover during the relevant period covered by this

                      12   action necessarily and substantially increases the number of employees covered by this action.

                      13   PLAINTIFFS are informed and believe and thereon allege that DEFENDANT’s and DOES 1–

                      14   50’s employment records would provide information as to the actual number and location of all

                      15   Class Members. Joinder of all members of the proposed class is not practicable.

                      16          Commonality

                      17          18.      DEFENDANT employed PLAINTIFFS and the Class Members as Alarm

                      18   Installation Technicians for the purpose of installing and servicing its residential home security
                      19   and home automation products and services. Some of the Class Members worked as team leads

                      20   in addition to performing their own installations. PLAINTIFFS and many of the Class Members

                      21   generally worked on a seasonal basis from approximately mid-April to September, during which

                      22   time they followed a relatively predictable schedule and lived in company housing, although

                      23   some PLAINTIFFS and Class Members worked all year.
                      24          19.      During the summer season, PLAINTIFFS and the Class Members would typically
                      25   commence their day by reporting for a morning meeting, during which the team would discuss
                      26   company issues, review basic points of training, and go over any relevant policy changes.
                      27   Following the meeting, PLAINTIFFS and the Class Members would drive out into the field to
 Sutton Hague
Law Corporation       28   complete alarm installation and service jobs to which they were assigned.
5200 N. PALM AVENUE
     SUITE 203
 FRESNO, CA 93704                                                                  9
                                   __________________________________________________________________________________________________
                                                       PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES
                       Case 2:17-cv-00548-KJM-KJN Document 72 Filed 09/24/19 Page 10 of 49



                      1           20.      PLAINTIFFS and the Class Members would repeat this schedule Monday through

                      2    Saturday, working approximately 40 to 85 hours per week on average.

                      3           21.      At all relevant times herein, PLAINTIFFS and all the Class Members were paid

                      4    primarily on a piece-rate basis for each installation, according to a uniform set of policies for the

                      5    various piece rates attributable to each type of job installation, with no separate form of hourly

                      6    compensation. Thus, PLAINTIFFS and the Class Members were not paid any separate form of

                      7    hourly compensation for tasks such as attending morning meetings, traveling to the field, waiting

                      8    in the field between installation jobs, traveling between installation jobs, correcting defective

                      9    installations, or turning in forms and accounting for inventory at the end of the day.

                      10          22.      On information and belief, PLAINTIFFS and the Class Members allege that at

                      11   least through April 2017, DEFENDANT did not have any standard form of timekeeping to track

                      12   the number of hours PLAINTIFFS and the Class Members spent either completing installations

                      13   or performing other non-installation tasks throughout the day.

                      14          23.      PLAINTIFFS and the Class Members were also uniformly subject to an “Install

                      15   Technician Job Description and Compensation Addendum,” which set forth the various

                      16   compensation and benefits that PLAINTIFFS and all Class Members could receive through their

                      17   employment with DEFENDANT. Beginning in or about January 2015, PLAINTIFFS and the

                      18   Class Members were also uniformly subject to a set of written policies and procedures in a

                      19   document entitled “Policy Handbook,” which contained DEFENDANT’s written timekeeping,

                      20   compensation, and meal and rest period policies applicable to PLAINTIFFS and all the Class

                      21   Members.

                      22          24.      At all relevant times herein, PLAINTIFFS and the Class Members all received

                      23   itemized wage statements of a uniform format, containing identical categories of information,

                      24   even if the values within those categories differed on the basis of the amount and value of the

                      25   work performed by PLAINTIFFS and the Class Members over a pay period.

                      26          25.      At all relevant times herein, PLAINTIFFS and the Class Members were subject to
                      27   a uniform policy governing reimbursement of expenses, which policy did not expressly include
 Sutton Hague
Law Corporation       28   reimbursement for required tools or business-related mileage.
5200 N. PALM AVENUE
     SUITE 203
 FRESNO, CA 93704                                                                 10
                                   __________________________________________________________________________________________________
                                                       PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES
                       Case 2:17-cv-00548-KJM-KJN Document 72 Filed 09/24/19 Page 11 of 49



                      1           26.      Based on the foregoing uniform compensation and workplace policies and

                      2    procedures that applied in like manner to PLAINTIFFS and all of the Class Members, as well as

                      3    uniformity in the job description and compensation benefits available to PLAINTIFFS and all of

                      4    the Class Members, there are questions of law and fact common to the class predominating over

                      5    any questions affecting only individual Class Members. These common questions of law and fact

                      6    include, without limitation:

                      7                    a.       Whether DEFENDANT violated California Labor Code sections 1194,

                      8                             1194.2 and 1197 and/or Industrial Welfare Commission (“IWC”) Wage

                      9                             Order 4 and/or any other applicable Wage Order by failing to pay

                      10                            PLAINTIFFS and the California Class Members minimum wages for

                      11                            travel time between employment locations, waiting time at employment

                      12                            locations, time spent in daily meetings, time spent repairing defective

                      13                            alarm systems, time spent documenting inventory, and time spent

                      14                            participating in trainings;

                      15                   b.       Whether DEFENDANT violated California Labor Code section 510

                      16                            and/or Industrial Welfare Commission Wage Order 4 and/or any other

                      17                            applicable Wage Order by failing to pay PLAINTIFFS and the California

                      18                            Class Members the overtime and double time wages to which they are
                      19                            entitled for hours worked in excess of eight (8) hours in one workday,

                      20                            forty (40) hours in one workweek, and/or for hours worked on the seventh

                      21                            workday of a workweek;

                      22                   c.       Whether DEFENDANT violated the Fair Labor Standards Act, 29 U.S.C.

                      23                            § 207 by failing to pay PLAINTIFFS and the FLSA Group the overtime
                      24                            wages to which they are entitled for hours worked in excess of forty (40)

                      25                            hours in one workweek;

                      26                   d.       Whether DEFENDANT violated the Fair Labor Standards Act, 29 U.S.C.
                      27                            § 206 by failing to pay PLAINTIFFS and the FLSA Group the minimum
                           ///
 Sutton Hague
Law Corporation       28
5200 N. PALM AVENUE
     SUITE 203
 FRESNO, CA 93704                                                                 11
                                   __________________________________________________________________________________________________
                                                       PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES
                       Case 2:17-cv-00548-KJM-KJN Document 72 Filed 09/24/19 Page 12 of 49



                      1                           wages to which they are entitled for hours worked generally, during meal

                      2                           periods, “on-call” time, and at times otherwise off-the-clock;

                      3                  e.       Whether DEFENDANT violated California Labor Code sections 226.7

                      4                           and 512 and/or Industrial Welfare Commission Wage Order 4 and/or any

                      5                           other applicable Wage Order by failing to provide PLAINTIFFS and the

                      6                           California Class Members with a first thirty-minute, duty-free meal period

                      7                           for each workday during which such employees worked more than five (5)

                      8                           hours, or by paying such employees one (1) hour of additional wages at

                      9                           the employees’ regular rate of compensation;

                      10                 f.       Whether DEFENDANT violated California Labor Code sections 226.7

                      11                          and 512 and/or Industrial Welfare Commission Wage Order 4 and/or any

                      12                          other applicable Wage Order by failing to provide PLAINTIFFS and the

                      13                          California Class Members with a second thirty-minute, duty-free meal

                      14                          period for each workday during which such employees worked more than

                      15                          ten (10) hours, or by paying such employees one (1) hour of additional

                      16                          wages at the employees’ regular rate of compensation;

                      17                 g.       Whether DEFENDANT violated California Labor Code section 226.7 and

                      18                          Industrial Welfare Commission Wage Order 4 and/or any other applicable

                      19                          Wage Order by failing to provide PLAINTIFFS and the California Class

                      20                          Members with one (1) ten-minute, duty-free rest period for each workday

                      21                          during which such employees worked more than four (4) hours, and for

                      22                          every four (4) hours or major fraction thereof.

                      23                 h.       Whether DEFENDANT violated California Labor Code sections 20l, 202

                      24                          and 203 by failing to pay all wages due and owing at the time that any

                      25                          California Class Member’s employment with DEFENDANT and/or

                      26                          DOES 1–50 ended, whether voluntarily or involuntarily;
                      27   ///
 Sutton Hague
Law Corporation       28   ///
5200 N. PALM AVENUE
     SUITE 203
 FRESNO, CA 93704                                                               12
                                 __________________________________________________________________________________________________
                                                     PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES
                       Case 2:17-cv-00548-KJM-KJN Document 72 Filed 09/24/19 Page 13 of 49



                      1                  i.       Whether DEFENDANT violated California Labor Code section 226 by

                      2                           failing to issue accurate, itemized wage statements to PLAINTIFFS and

                      3                           the California Class Members;

                      4                  j.       Whether DEFENDANT violated California Labor Code section 1174 by

                      5                           failing to maintain accurate time and payroll records for PLAINTIFFS and

                      6                           the California Class Members;

                      7                  k.       Whether DEFENDANT violated California Labor Code section 2802(a)

                      8                           by failing to reimburse PLAINTIFFS and the California Class Members

                      9                           for expenditures and losses necessarily incurred in the direct discharge of

                      10                          their duties;

                      11                 l.       Whether DEFENDANT violated California Business and Professions

                      12                          Code section 17200 et seq. and engaged in unlawful, unfair, and deceptive

                      13                          business practices by violating California Labor Code sections 201, 202,

                      14                          203, 226, 226.7, 510, 512, 1194, 1194.2, 1197, 2441, 2802, 2810.5 and/or

                      15                          Industrial Welfare Commission Wage Order 4 and/or any other applicable

                      16                          Wage Order and/or failing to: (1) pay minimum, regular, overtime, and/or

                      17                          double time wages to the Class Members; (2) permit the Class Members to

                      18                          take a net thirty-minute, duty-free meal period when they worked more
                      19                          than five (5) hours in a workday and/or pay such employees additional

                      20                          wages as required by California law; (3) pay all owed wages at the time

                      21                          that any Class Member’s employment with DEFENDANT ended, whether

                      22                          voluntarily or involuntarily; (4) issue mandated, accurate, itemized wage

                      23                          statements;
                      24                 m.       Whether DEFENDANT violated California Labor Code sections 221, 223,
                      25                          and 224 when it made deductions from California Class Members
                      26                          compensation that amounted to a rebate and/or deduction of the California
                      27                          Class Members wages;
 Sutton Hague
Law Corporation       28   ///
5200 N. PALM AVENUE
     SUITE 203
 FRESNO, CA 93704                                                               13
                                 __________________________________________________________________________________________________
                                                     PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES
                       Case 2:17-cv-00548-KJM-KJN Document 72 Filed 09/24/19 Page 14 of 49



                      1                   n.       Whether PLAINTIFFS and the California Class Members are entitled to

                      2                            equitable relief pursuant to California Business and Professions Code

                      3                            section 17200 et seq; and

                      4                   o.       Whether PLAINTIFFS and the California Class Members are entitled to

                      5                            penalties pursuant to California Labor Code section 2698 et seq.

                      6           Typicality

                      7           27.     PLAINTIFFS and the Class Members were all employed by DEFENDANT as

                      8    Lead or regular Alarm Installation Technicians, and therefore were all uniformly subject to the

                      9    same template “Install Technician Job Description and Compensation Addendum” which

                      10   detailed the compensation and job duties of PLAINTIFFS and the Class Members. PLAINTIFFS

                      11   and the Class Members all generally followed a similar daily routine during the summer season,

                      12   which included attendance at morning meetings, travel to and between installation jobs,

                      13   performance of installations, service work, and return travel to DEFENDANT’s base of

                      14   operations followed by completion of daily paperwork and accounting for inventory.

                      15   PLAINTIFFS and the Class Members all performed the same or substantially similar jobs, in that

                      16   all were responsible for the installation and service of DEFENDANT’s home security and home

                      17   automation products. PLAINTIFFS and the Class Members were all uniformly subject to the

                      18   same written policies and procedures of DEFENDANT as contained in the “Policy Handbook.”

                      19   PLAINTIFFS and the Class Members all received itemized wage statements of the same general

                      20   form. DEFENDANT tracked the compensation of PLAINTIFFS and the Class Members using

                      21   the same general payroll system and based on a uniform set of policies and procedures governing

                      22   the rate of compensation and the applicable piece-rates attributable to various jobs. By reason of

                      23   the fact that PLAINTIFFS were therefore subject to all of the same modes of compensation,

                      24   policies and procedures applicable to timekeeping, job performance, provision of meal and rest

                      25   periods and issuance of itemized wage statements as the rest of the Class Members,

                      26   PLAINTIFFS’ claims are typical of the class claims. PLAINTIFFS and all Class Members
                      27   sustained injuries and damages arising out of, and caused by, DEFENDANT’s and DOES 1–50’s

                           ///
 Sutton Hague
Law Corporation       28
5200 N. PALM AVENUE
     SUITE 203
 FRESNO, CA 93704                                                                14
                                  __________________________________________________________________________________________________
                                                      PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES
                       Case 2:17-cv-00548-KJM-KJN Document 72 Filed 09/24/19 Page 15 of 49



                      1    common course of conduct in violation of California and United States laws, regulations, and

                      2    statutes as alleged herein.

                      3           Adequacy of Representation

                      4           28.      PLAINTIFFS will fairly and adequately represent and protect the interests of the

                      5    Class Members. Counsel who represents PLAINTIFFS is competent and experienced in

                      6    litigating wage and hour class actions and California Business and Professions Code section

                      7    17200 et seq. cases.

                      8           Superiority of Class Action

                      9           29.      A class action is superior to other available means for the fair and efficient

                      10   adjudication of this controversy. Individual joinder of all Class Members is not practicable and

                      11   questions of law and fact common to the class predominate over any questions affecting only

                      12   individual members of the Class. Each member of the Class has been damaged and is entitled to

                      13   recovery as a result of DEFENDANT’S and DOES 1–50’s unlawful policies and practices

                      14   alleged in this Complaint.

                      15          30.      Class action treatment will allow those similarly situated persons to litigate their

                      16   claims in the manner that is most efficient and economical for the parties and the judicial system.

                      17   PLAINTIFFS are unaware of any difficulties likely to be encountered in the management of this

                      18   action that would preclude its maintenance as a class action.

                      19   E.     BACKGROUND ALLEGATIONS

                      20          31.      DEFENDANT is a Utah limited liability company that markets and installs home

                      21   security and automation products and services. DEFENDANT operates in various states

                      22   throughout the country. Specifically, DEFENDANT operates in Washington, Oregon, California,

                      23   Nevada, Idaho, Utah, Arizona, Colorado, New Mexico, Kansas, Oklahoma, Texas, Louisiana,

                      24   Arkansas, Missouri, Minnesota, Wisconsin, Illinois, Alabama, Tennessee, Kentucky, Nebraska,

                      25   Indiana, Michigan, Ohio, Pennsylvania, the District of Columbia, Maryland, Virginia, North

                      26   Carolina, South Carolina, Delaware, Georgia and Florida, where it utilizes non-exempt
                      27   employees under the job titles of Alarm Installation Technicians and Lead Alarm Installation
 Sutton Hague
Law Corporation       28   Technicians to install and service its signature alarm systems. DEFENDANT’s general mode of
5200 N. PALM AVENUE
     SUITE 203
 FRESNO, CA 93704                                                                 15
                                   __________________________________________________________________________________________________
                                                       PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES
                       Case 2:17-cv-00548-KJM-KJN Document 72 Filed 09/24/19 Page 16 of 49



                      1    operation is to establish a team of Alarm Installation Technicians within a given city or area,

                      2    generally setting them up in a central apartment complex that simultaneously functions as a base

                      3    of operations. Teams generally consist of one Lead Alarm Installation Technician and several

                      4    regular Alarm Installation Technicians. The duties and roles of Lead and regular Alarm

                      5    Installation Technicians are generally the same, with the exception that Lead Technicians have

                      6    additional responsibilities such as some oversight and inventory control duties.

                      7           32.      Plaintiff JULIAN SMOTHERS is a former non-exempt employee of

                      8    DEFENDANT, and Plaintiff ASA DHADDA is a current non-exempt employee of

                      9    DEFENDANT. Plaintiff JULIAN SMOTHERS worked as a regular Alarm Installation

                      10   Technician in locations throughout California. Plaintiff ASA DHADDA worked as a Lead and

                      11   regular Alarm Installation Technician in locations throughout California, Indiana, Michigan,

                      12   Texas, Oklahoma and Illinois.

                      13          33.      PLAINTIFFS are informed and believe, and thereon allege, that at all times

                      14   mentioned herein, DEFENDANT had and has statutory obligations to pay PLAINTIFFS and all

                      15   other similarly situated Class Members at a rate of no less than minimum wage for all hours

                      16   worked, and a rate of one-and-a-half times the regular rate of pay for all hours worked in excess

                      17   of eight (8) in a workday, forty (40) in a workweek, and/or for the first eight (8) hours on the

                      18   seventh day of work in any one workweek. PLAINTIFFS further allege that DEFENDANT had
                      19   and has statutory obligations to pay PLAINTIFFS and all other similarly situated Class Members

                      20   at the rate of twice the regular rate of pay for all hours worked in excess of twelve (12) hours in a

                      21   workday and for any work in excess of eight (8) hours on the seventh day of a workweek.

                      22          34.      PLAINTIFFS are informed and believe, and thereon allege, that at all times

                      23   mentioned herein, DEFENDANT had and has statutory obligations to provide PLAINTIFFS and

                      24   all other similarly situated Class Members with a net thirty-minute, duty-free meal period during

                      25   any workday during which such employees worked more than five hours and/or pay such

                      26   employees additional wages at the regular rate of pay.
                      27          35.      PLAINTIFFS are informed and believe, and thereon allege, that at all times
 Sutton Hague
Law Corporation       28   mentioned herein, DEFENDANT had and has statutory obligations to provide PLAINTIFFS and
5200 N. PALM AVENUE
     SUITE 203
 FRESNO, CA 93704                                                                 16
                                   __________________________________________________________________________________________________
                                                       PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES
                       Case 2:17-cv-00548-KJM-KJN Document 72 Filed 09/24/19 Page 17 of 49



                      1    all other similarly situated Class Members with a second net thirty-minute, duty-free meal period

                      2    during any workday during which such employees worked more than ten hours and/or pay such

                      3    employees additional wages at the regular rate of pay.

                      4           36.     PLAINTIFFS are informed and believe, and thereon allege, that at all times

                      5    mentioned herein, DEFENDANT had and has statutory obligations to timely pay all wages owed

                      6    to PLAINTIFFS and all other similarly situated Class Members at the time that any Class

                      7    Member’s employment with DEFENDANT ended, whether voluntarily or involuntarily.

                      8           37.     PLAINTIFFS are informed and believe, and thereon allege, that at all times

                      9    mentioned herein, DEFENDANT had and has statutory obligations to timely pay all wages due

                      10   and payable after a demand has been made.

                      11          38.     PLAINTIFFS are informed and believe, and thereon allege, that at all times

                      12   mentioned herein, DEFENDANT had and has statutory obligations to issue PLAINTIFFS and

                      13   the Class Members adequate notice of pay with certain specified information.

                      14          39.     PLAINTIFFS are informed and believe, and thereon allege, that at all times

                      15   mentioned herein, DEFENDANT had and has statutory obligations to timely pay all wages due

                      16   and payable twice during each calendar month.

                      17          40.     PLAINTIFFS are informed and believe, and thereon allege, that at all times

                      18   mentioned herein, DEFENDANT had and has statutory obligations to issue mandated, accurate,

                      19   itemized wage statements to PLAINTIFFS and all other similarly situated Class Members.

                      20          41.     PLAINTIFFS are informed and believe, and thereon allege, that at all times

                      21   mentioned herein, DEFENDANT had and has statutory obligations to maintain written

                      22   commission agreements for PLAINTIFFS and the Class Members.

                      23          42.     PLAINTIFFS are informed and believe, and thereon allege, that at all times
                      24   mentioned herein, DEFENDANT had and has statutory obligations to accurate time and payroll
                      25   records for PLAINTIFFS and the Class Members.
                      26          43.     PLAINTIFFS are informed and believe, and thereon allege, that at all times
                      27   mentioned herein, DEFENDANT had and has statutory obligations to reimburse employees for
 Sutton Hague
Law Corporation       28   necessary expenditures and losses incurred in the direct discharge of their duties. PLAINTIFFS
5200 N. PALM AVENUE
     SUITE 203
 FRESNO, CA 93704                                                                17
                                  __________________________________________________________________________________________________
                                                      PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES
                       Case 2:17-cv-00548-KJM-KJN Document 72 Filed 09/24/19 Page 18 of 49



                      1    are further informed and believe, and thereon allege, that at all times mentioned herein,

                      2    DEFENDANT had a statutory obligation to assure that any unreimbursed necessary expenditures

                      3    and losses incurred in the direct discharge of their duties did not consequently reduce employees’

                      4    compensation to below minimum wage.

                      5           44.      PLAINTIFFS are informed and believe, and thereon allege, that at all times

                      6    mentioned herein, DEFENDANT had and has statutory obligations to collect or receive wages

                      7    from its employees that have already been earned by performance unless it is: (1) authorized in

                      8    writing by the employee; and (2) does not amount to a rebate or deduction from the employees’

                      9    standard wage as set forth in the parties’ agreement.

                      10          45.      PLAINTIFFS are informed and believe, and thereon allege, that PLAINTIFFS

                      11   and other similarly situated Class Members did not secret or absent themselves from

                      12   DEFENDANT nor did they refuse to accept the earned but unpaid wages from DEFENDANT.

                      13          46.      PLAINTIFFS are informed and believe, and thereon allege, that at all times

                      14   mentioned herein, DEFENDANT failed to satisfy the aforementioned statutory obligations.

                      15          47.      As a result of DEFENDANT’s actions, PLAINTIFFS and other similarly situated

                      16   Class Members suffered damages, including lost pay, wages, and interest.

                      17                                         FIRST CAUSE OF ACTION

                      18                       VIOLATION OF LABOR CODE §§ 1194, 1194.2 & 1197
                      19                                              (MINIMUM WAGE)

                      20    (PLAINTIFFS, Individually and on Behalf of the Class Members, Against DEFENDANT

                      21                                            and DOES 1 through 50)

                      22          48.      The allegations of each of the foregoing paragraphs are re-alleged and

                      23   incorporated herein by the reference.

                      24          49.      DEFENDANT failed to pay PLAINTIFFS and the Class Members minimum

                      25   wages for all hours worked, including time DEFENDANT required these individuals to work off

                      26   the clock, including but not limited to travel time between employment locations, waiting time at
                      27   employment locations, time spent in daily meetings, time spent repairing defective alarm
 Sutton Hague
Law Corporation       28   systems, time spent documenting inventory, and time spent participating in trainings.
5200 N. PALM AVENUE
     SUITE 203
 FRESNO, CA 93704                                                                 18
                                   __________________________________________________________________________________________________
                                                       PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES
                       Case 2:17-cv-00548-KJM-KJN Document 72 Filed 09/24/19 Page 19 of 49



                      1           50.      California Labor Code section 1197 provides that “[t]he minimum wage for

                      2    employees fixed by the commission is the minimum wage to be paid to employees, and payment

                      3    of less than the minimum so fixed is unlawful.”

                      4           51.      The applicable minimum wage fixed by the commission for employees, such as

                      5    PLAINTIFFS and Class Members is found in section 4(A) of IWC Wage Order No. 7.

                      6           52.      The minimum wage provisions of the California Labor Code are enforceable by

                      7    private action pursuant to California Labor Code section 1194(a), which states:

                      8                    Notwithstanding any agreement to work for a lesser wage, any
                      9                    employee receiving less than the legal minimum wage or the legal
                                           overtime compensation applicable to the employee is entitled to
                      10                   recover in a civil action the unpaid balance of the full amount of
                      11                   this minimum wage or overtime compensation, including interest
                                           thereon, reasonable attorney’s fees, and costs of suit.
                      12

                      13          53.      As described in California Labor Code sections 1185 and 1194.2, any such action

                      14   incorporates the applicable Wage Order of the Industrial Welfare Commission.

                      15          54.      California Labor Code section 1194.2 also provides for the following remedies:

                      16                   In any action under . . . Section 1194 to recover wages because of
                      17
                                           the payment of a wage less than the minimum wage fixed by an
                                           order of the commission, an employee shall be entitled to recover
                      18                   liquidated damages in an amount equal to the wages unlawfully
                      19
                                           unpaid and interest thereon.

                      20          55.      As such, PLAINTIFFS, individually and on behalf of Class Members, may bring
                      21   this action for minimum wages and overtime, interest, costs of suit, and attorneys’ fees pursuant
                      22   to California Labor Code section 1194(a).
                      23          56.      As a result of the unlawful acts of DEFENDANT, PLAINTIFFS and the Class
                      24   Members have been deprived of wages in amounts to be proven at trial and are entitled to
                      25   recover liquidated damages in an amount equal to the minimum wages unlawfully unpaid, and
                      26   interest thereon, pursuant to California Labor Code section 1194.2 and reasonable attorneys’
                      27   fess, costs of suit, and penalties pursuant to section 1197.1.
 Sutton Hague
Law Corporation       28   ///
5200 N. PALM AVENUE
     SUITE 203
 FRESNO, CA 93704                                                                 19
                                   __________________________________________________________________________________________________
                                                       PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES
                       Case 2:17-cv-00548-KJM-KJN Document 72 Filed 09/24/19 Page 20 of 49



                      1                                        SECOND CAUSE OF ACTION

                      2                                   VIOLATION OF LABOR CODE § 510

                      3                                                (OVERTIME PAY)

                      4     (PLAINTIFFS, Individually and on Behalf of the Class Members, Against DEFENDANT

                      5                                             and DOES 1 through 50)

                      6           57.      The allegations of each of the foregoing paragraphs are re-alleged and

                      7    incorporated herein by this reference.

                      8           58.      California Labor Code section 510, subsection (a), provides as follows:

                      9                    Eight hours of labor constitutes a day’s work. Any work in excess
                                           of eight hours in one workday and any work in excess of 40 hours
                      10                   in any one workweek and the first eight hours worked on the
                                           seventh day of work in any one workweek shall be compensated at
                      11                   the rate of no less than one and one-half times the regular rate of
                                           pay for an employee. Any work in excess of 12 hours in one day
                      12                   shall be compensated at the rate of no less than twice the regular
                                           rate of pay for an employee. In addition, any work in excess of
                      13                   eight hours on any seventh day of a workweek shall be
                                           compensated at the rate of no less than twice the regular rate of pay
                      14                   of an employee. Nothing in this section requires an employer to
                                           combine more than one rate of overtime compensation in order to
                      15                   calculate the amount to be paid to an employee for any hour of
                                           overtime work.
                      16

                      17          59.      PLAINTIFFS are informed and believe, and thereon allege, that PLAINTIFFS

                      18   and other Class Members systematically worked for periods of more than eight hours in a
                      19   workday, forty hours in a workweek, and/or worked on the seventh day of a workweek without

                      20   being compensated at the rate of one-and-a-half times their regular rate of pay, or alternatively

                      21   for periods of more than twelve hours in a workday and/or more than eight hours on the seventh

                      22   day of a workweek without being compensated at the rate of twice their regular rate of pay, due

                      23   to DEFENDANT’s failure to, among other things, nondiscretionary bonuses in its calculation of

                      24   the regular rate of pay.

                      25          60.      Accordingly, DEFENDANT violated California Labor Code section 510 by

                      26   failing to pay PLAINTIFFS and the Class Members at the appropriate rate of pay on the basis of
                      27   the number of hours worked each workweek, and/or on the basis of work performed on the
 Sutton Hague
Law Corporation       28   seventh day of a workweek. By its failure to properly compensate PLAINTIFFS and the Class
5200 N. PALM AVENUE
     SUITE 203
 FRESNO, CA 93704                                                                 20
                                   __________________________________________________________________________________________________
                                                       PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES
                       Case 2:17-cv-00548-KJM-KJN Document 72 Filed 09/24/19 Page 21 of 49



                      1    Members at the correct rate of pay, DEFENDANT is liable for the difference between wages

                      2    paid to PLAINTIFFS and the Class Members and the wages actually owed had DEFENDANT

                      3    compensated such employees at the correct rate of pay.

                      4           61.      As a result of the unlawful acts of DEFENDANT, PLAINTIFFS and Class

                      5    Members have been deprived of additional wages in amounts to be proven at trial and are

                      6    entitled to recover such amounts, plus interest and penalties thereon, attorneys’ fees, and costs of

                      7    suit in addition to any other relief requested below.

                      8                                         THIRD CAUSE OF ACTION

                      9                           VIOLATION OF LABOR CODE §§ 226.7 AND 512

                      10                                               (MEAL PERIODS)

                      11    (PLAINTIFFS, Individually and on Behalf of the Class Members, Against DEFENDANT

                      12                                            and DOES 1 through 50)

                      13          62.      The allegations of each of the foregoing paragraphs are re-alleged and

                      14   incorporated herein by this reference.

                      15          63.      California Labor Code section 512, subsection (a), provides as follows:

                      16                            An employer may not employ an employee for a work
                                                    period of more than five hours per day without providing
                      17                            the employee with a meal period of not less than 30
                                                    minutes, except that if the total work period per day of the
                      18                            employee is no more than six hours, the meal period may
                                                    be waived by mutual consent of both the employer and
                      19                            employee. An employer may not employ an employee for a
                                                    work period of more than 10 hours per day without
                      20                            providing the employee with a second meal period of not
                                                    less than 30 minutes, except that if the total hours worked is
                      21                            no more than 12 hours, the second meal period may be
                                                    waived by mutual consent of the employer and the
                      22                            employee only if the first meal period was not waived.

                      23          64.      Similarly, section 10 of Industrial Welfare Commission Wage Order 4 provides as
                      24   follows:
                      25                   A.       No employer shall employ any person for a work period of
                                                    more than five (5) hours without a meal period of not less
                      26                            than 30 minutes, except that when a work period of not
                                                    more than six (6) hours will complete the day's work the
                      27
                                                    meal period may be waived by mutual consent of the
 Sutton Hague
Law Corporation       28                            employer and the employee.
5200 N. PALM AVENUE
     SUITE 203
 FRESNO, CA 93704                                                                 21
                                   __________________________________________________________________________________________________
                                                       PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES
                       Case 2:17-cv-00548-KJM-KJN Document 72 Filed 09/24/19 Page 22 of 49


                                          B.       An employer may not employ an employee for a work
                      1
                                                   period of more than ten (10) hours per day without
                      2                            providing the employee with a second meal period of not
                                                   less than 30 minutes, except that if the total hours worked is
                      3                            no more than 12 hours, the second meal period may be
                                                   waived by mutual consent of the employer and the
                      4                            employee only if the first meal period was not waived.
                      5
                                  65.    California Labor Code section 226.7 provides, in pertinent part, as follows:
                      6

                      7                   a.       No employer shall require any employee to work during
                                                   any meal or rest period mandated by an applicable order of
                      8                            the Industrial Welfare Commission.
                                          b.       If an employer fails to provide an employee a meal period
                      9
                                                   or rest period in accordance with an applicable order of the
                      10                           Industrial Welfare Commission, the employer shall pay the
                                                   employee one additional hour of pay at the employee’s
                      11                           regular rate of compensation for each work day that the
                                                   meal or rest period is not provided.
                      12

                      13          66.     PLAINTIFFS are informed and believe, and thereon allege, that PLAINTIFFS
                      14   and Class Members systematically worked periods of more than five hours in a workday without
                      15   being provided a mandatory thirty-minute, duty-free meal period and worked periods of more
                      16   than ten hours in a workday without being provided a mandatory second thirty-minute, duty-free
                      17   meal period while in the employ of DEFENDANT. Specifically, PLAINTIFFS are informed and
                      18   believe, and thereon allege, that, at all times mentioned herein, DEFENDANT maintained
                      19   company policies that did not provide its employees the opportunity to take a meal period during
                      20   the workday, including workdays during which employees worked more than five hours or ten
                      21   hours. PLAINTIFFS are further informed and believe, and thereon allege, that DEFENDANT
                      22   did not pay PLAINTIFFS or any of the other affected Class Members an additional one (1)-
                      23   hour’s wage at the regular rate of pay for each meal period that was not provided as stated above.
                      24          67.     Accordingly, DEFENDANT violated California Labor Code sections 226.7 and
                      25   512 by failing to provide meal periods mandated by California Labor Code sections 226.7 and
                      26   Section 10 of IWC Wage Order 4 and/or any other applicable Wage Order to their employees
                      27   who worked more than five hours in a workday. By their failure to provide a meal period for
 Sutton Hague
Law Corporation       28   days on which non-exempt employees work(ed) in excess of five hours, and failing to pay one
5200 N. PALM AVENUE
     SUITE 203
 FRESNO, CA 93704                                                                22
                                  __________________________________________________________________________________________________
                                                      PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES
                       Case 2:17-cv-00548-KJM-KJN Document 72 Filed 09/24/19 Page 23 of 49



                      1    hour of additional wages at the regular rate of pay in lieu of each meal period not provided,

                      2    DEFENDANT violated California Labor Code sections 226.7 and 512 and Section 10 of IWC

                      3    Wage Order 4 and/or any other applicable Wage Order. DEFENDANT is liable for one hour of

                      4    additional wages at each of the affected Class Members’ regular rate of compensation for each

                      5    workday for which a meal period was not lawfully provided, or for the difference between the

                      6    additional wages paid to the Class Members and the correct amount owed based on the Class

                      7    Members’ regular rates of pay.

                      8           68.      As a result of the unlawful acts of DEFENDANT, PLAINTIFFS and Class

                      9    Members have been deprived of additional wages in amounts to be proven at trial and are

                      10   entitled to recover such amounts, plus interest and penalties thereon, attorneys’ fees, and costs of

                      11   suit in addition to any other relief requested below.

                      12                                       FOURTH CAUSE OF ACTION

                      13           VIOLATION OF LABOR CODE §§ 226.7 AND INDUSTRIAL WELFARE

                      14                                  COMMISSION WAGE ORDER NO. 4

                      15                                                (REST PERIODS)

                      16    (PLAINTIFFS, Individually and on Behalf of the Class Members, Against DEFENDANT

                      17                                            and DOES 1 through 50)

                      18          69.      The allegations of each of the foregoing paragraphs are re-alleged and

                      19   incorporated herein by this reference.

                      20          70.      Section 12 of Industrial Welfare Commission Wage Order 4 provides, in pertinent

                      21   part, as follows:
                                           A.       Every employer shall authorize and permit all employees to
                      22
                                                    take rest periods, which insofar as practicable shall be in
                      23                            the middle of each work period. The authorized rest period
                                                    time shall be based on the total hours worked daily at the
                      24                            rate of ten (10) minutes net rest time per four (4) hours or
                                                    major fraction thereof….Authorized rest period time shall
                      25                            be counted as hours worked for which there shall be no
                                                    deduction from wages.
                      26
                                           B.       If an employer fails to provide an employee a rest period in
                      27                            accordance with the applicable provisions of this order, the
 Sutton Hague                                       employer shall pay the employee one (1) hour of pay at the
Law Corporation       28
5200 N. PALM AVENUE
     SUITE 203
 FRESNO, CA 93704                                                                 23
                                   __________________________________________________________________________________________________
                                                       PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES
                       Case 2:17-cv-00548-KJM-KJN Document 72 Filed 09/24/19 Page 24 of 49


                                                   employee’s regular rate of compensation for each workday
                      1
                                                   that the rest period is not provided.
                      2

                      3           71.     California Labor Code section 226.7 provides, in pertinent part, as follows:

                      4
                                          A.       No employer shall require any employee to work during
                      5                            any meal or rest period mandated by an applicable order of
                                                   the Industrial Welfare Commission.
                      6                   B.       If an employer fails to provide an employee a meal period
                      7
                                                   or rest period in accordance with an applicable order of the
                                                   Industrial Welfare Commission, the employer shall pay the
                      8                            employee one additional hour of pay at the employee’s
                                                   regular rate of compensation for each work day that the
                      9                            meal or rest period is not provided.
                      10          72.     PLAINTIFFS are informed and believe, and thereon alleges, that she and Class
                      11   Members systematically worked periods of more than 3 ½ hours in a workday without being
                      12   provided a mandated paid ten-minute, duty-free compensated rest period while in the employ of
                      13   DEFENDANT for every four hours worked or major fraction thereof. PLAINTIFFS are
                      14   informed and believe, and thereon alleges, that, at all times mentioned herein, DEFENDANT
                      15   maintained company policies that did not permit its employees to take a compensated rest period
                      16   during any given workday including workdays during which their employees worked more than
                      17   3 ½ hours.      PLAINTIFFS are further informed and believe, and thereon alleges, that
                      18   DEFENDANT never paid PLAINTIFFS or any of the other affected Class Members an
                      19   additional one (1)-hour’s wage for each rest period that was not provided as stated above.
                      20          73.     Accordingly, DEFENDANT violated California Labor Code section 226 and
                      21   section 12 of Industrial Welfare Commission Wage Order 4 and/or any other applicable Wage
                      22   Order to their employees who worked more than 3 ½ hours in a workday. By their failure to
                      23   permit a compensated rest period for days on which non-exempt employees work(ed) in excess
                      24   of 3 ½ hours and failing to pay one hour of additional wages in lieu of each rest period not
                      25   provided, DEFENDANT violated California Labor Code section 226.7 and section 12 of
                      26   Industrial Welfare Commission Wage Order 4 and/or any other applicable Wage Order.
                      27   DEFENDANT is liable for one hour of additional wages at each of the affected Class Members’
 Sutton Hague
Law Corporation       28   regular rate of compensation for each workday for which a rest period was not lawfully provided.
5200 N. PALM AVENUE
     SUITE 203
 FRESNO, CA 93704                                                                24
                                  __________________________________________________________________________________________________
                                                      PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES
                       Case 2:17-cv-00548-KJM-KJN Document 72 Filed 09/24/19 Page 25 of 49



                      1           74.      As a result of the unlawful acts of DEFENDANT, PLAINTIFFS and Class

                      2    Members have been deprived of additional wages in amounts to be proven at trial and are

                      3    entitled to recover such amounts, plus interest and penalties thereon, attorneys’ fees, and costs of

                      4    suit, in addition to any other relief requested below.

                      5                                          FIFTH CAUSE OF ACTION

                      6      FAILURE TO REIMBURSE BUSINESS-RELATED EXPENSES IN VIOLATION OF

                      7                                              LABOR CODE § 2802

                      8     (PLAINTIFFS, Individually and on Behalf of the Class Members, Against DEFENDANT

                      9                                             and DOES 1 through 50)

                      10          75.      The allegations of each of the foregoing paragraphs are re-alleged and

                      11   incorporated herein by this reference.

                      12          76.      California Labor Code section 2802 provides, in pertinent part:

                      13
                                           a.       An employer shall indemnify his or her employee for all
                      14                            necessary expenditures or losses incurred by the employee
                                                    in direct consequence of the discharge of his or her duties,
                      15                            or of his or her obedience to the directions of the
                      16
                                                    employer...
                                           b.       All awards made by a court or by the Division of Labor
                      17                            Standards Enforcement for reimbursement of necessary
                                                    expenditures under this section shall carry interest at the
                      18
                                                    same rate as judgments in civil actions. Interest shall
                      19                            accrue from the date on which the employee incurred the
                                                    necessary expenditure or loss.
                      20
                                           c.       For purposes of this section, the term “necessary
                      21                            expenditures or losses” shall include all reasonable costs
                                                    including, but not limited to, attorney’s fees incurred by the
                      22                            employee enforcing the rights granted by this section.
                      23

                      24          77.      Specifically, DEFENDANT refused to reimburse PLAINTIFFS and the Class
                      25   Members for necessarily incurred motor vehicle, mileage, tool, and housing expenses incurred
                      26   during the course and scope of their employment.
                      27          78.      PLAINTIFFS are informed and believe, and on that basis allege, that
 Sutton Hague
Law Corporation       28   DEFENDANT failed to reimburse PLAINTIFFS and the Class Members for necessarily incurred
5200 N. PALM AVENUE
     SUITE 203
 FRESNO, CA 93704                                                                 25
                                   __________________________________________________________________________________________________
                                                       PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES
                       Case 2:17-cv-00548-KJM-KJN Document 72 Filed 09/24/19 Page 26 of 49



                      1    motor vehicle, mileage, tool, and housing expenses incurred during the course and scope o their

                      2    employment with DEFENDANT.

                      3           79.      PLAINTIFFS and the Class Members are, therefore, entitled to the unreimbursed

                      4    business expenses, along with interest on those expenses and attorneys’ fees, as required by

                      5    California Labor Code section 2802 in addition to the relief requested below.

                      6                                         SIXTH CAUSE OF ACTION

                      7                 FAILURE TO FURNISH ITEMIZED STATEMENTS OF WAGES

                      8    (PLAINTIFFS, Individually and on Behalf of the Class Members, Against DEFENDANT

                      9                                             and DOES 1 through 50)

                      10          80.      The allegations of each of the foregoing paragraphs are re-alleged and

                      11   incorporated herein by this reference.

                      12          81.      DEFENDANT is required to maintain accurate records of, among other things,

                      13   wages earned at each hourly rate and the accurate number of total hours worked by

                      14   PLAINTIFFS and Class Members.

                      15          82.      DEFENDANT was required to furnish such records to PLAINTIFFS and Class

                      16   Members semi-monthly or at the time of payment of wages and to properly itemize the paycheck

                      17   as required by the California Labor Code, IWC Order 4, and the California Code of Regulations,

                      18   including, but not limited to, California Labor Code section 226.
                      19          83.      PLAINTIFFS are informed and believe, and on that basis allege, that

                      20   DEFENDANT failed to accurately maintain and furnish records of the wages earned by

                      21   PLAINTIFFS and Class Members.

                      22          84.      As a direct and proximate result of DEFENDANT’s failure to issue accurate,

                      23   itemized wages statements to PLAINTIFFS and Class Members, PLAINTIFFS and Class

                      24   Members suffered damage.

                      25          85.      PLAINTIFFS and Class Members are, therefore, entitled to penalties pursuant to

                      26   Labor Code section 226 along with interest on those penalties and attorneys’ fees, as required by
                      27   Labor Code section 226, in addition to the relief requested below.
 Sutton Hague
Law Corporation       28   ///
5200 N. PALM AVENUE
     SUITE 203
 FRESNO, CA 93704                                                                 26
                                   __________________________________________________________________________________________________
                                                       PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES
                       Case 2:17-cv-00548-KJM-KJN Document 72 Filed 09/24/19 Page 27 of 49



                      1                                       SEVENTH CAUSE OF ACTION

                      2     FAILURE TO TIMELY PAY WAGES DUE AT TERMINATION IN VIOLATION OF

                      3                                      LABOR CODE §§ 201, 202, & 203

                      4      (PLAINTIFF JULIAN SMOTHERS, Individually and on Behalf of the Class Members,

                      5                              Against DEFENDANT and DOES 1 through 50)

                      6           86.      The allegations of each of the foregoing paragraphs are re-alleged and

                      7    incorporated herein by this reference.

                      8           87.      California Labor Code section 201 provides, in pertinent part:

                      9
                                           “If an employer discharges an employee, the wages earned and
                      10                   unpaid at the time of discharge are due and payable immediately . .
                                           .”
                      11
                                  88.      California Labor Code section 202 provides, in pertinent part:
                      12
                                           If an employee not having a written contract for a definite period
                      13                   quits his or her employment, his or her wages shall become due
                                           and payable not later than 72 hours thereafter, unless the employee
                      14                   has given 72 hours previous notice of his or her intention to quit, in
                      15
                                           which case the employee is entitled to his or her wages at the time
                                           of quitting. Notwithstanding any other provision of law, an
                      16                   employee who quits without providing a 72-hour notice shall be
                                           entitled to receive payment by mail if he or she so requests and
                      17                   designates a mailing address. The date of the mailing shall
                                           constitute the date of payment for purposes of the requirement to
                      18                   provide payment within 72 hours of the notice of quitting.
                      19
                                  89.      California Labor Code section 203 provides, in pertinent part:
                      20                   If an employer willfully fails to pay, without abatement or
                                           reduction, in accordance with Sections 201, 201.5, 202, and 205.5,
                      21                   any wages of an employee who is discharged or quit, the wages of
                      22
                                           the employee shall continue as a penalty from the due date thereof
                                           at the same rate until paid or until an action therefore is
                      23                   commenced; but the wages shall not continue for more than 30
                                           days. An employee who secretes or absents himself or herself to
                      24                   avoid payment to him or her, or who refuses to receive the
                                           payment when fully tendered to him or her, including any penalty
                      25                   then accrued under this section, is not entitled to any benefit under
                      26
                                           this section for the time during which he or she so avoids payment.
                                           Suit may be filed for these penalties at any time before the
                      27                   expiration of the statue of limitations on an action for the wages
                                           from which the penalties arises.
                           ///
 Sutton Hague
Law Corporation       28
5200 N. PALM AVENUE
     SUITE 203
 FRESNO, CA 93704                                                                 27
                                   __________________________________________________________________________________________________
                                                       PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES
                       Case 2:17-cv-00548-KJM-KJN Document 72 Filed 09/24/19 Page 28 of 49



                      1           90.     PLAINTIFF JULIAN SMOTHERS’ employment with DEFENDANT terminated

                      2    on or about September 2014. Despite said termination of employment, he did not receive

                      3    compensation for wages owed pursuant to California Labor Code sections 201, 202, and 203.

                      4
                                  91.     PLAINTIFF JULIAN SMOTHERS is informed and believes, and thereon allege,
                      5
                           that this failure by DEFENDANT to pay was willful and intentional.
                      6
                                  92.     PLAINTIFF JULIAN SMOTHERS is informed and believes, and on that basis
                      7
                           allege, that Class Members were terminated or have voluntarily left DEFENDANT’s employ,
                      8
                           and PLAINTIFF JULIAN SMOTHERS is informed and believes, and on that basis allege, that
                      9
                           they have not received compensation for all their wages owed in accordance with the provisions
                      10
                           of California Labor Code sections 201, 202, and 203, including, but not limited to, minimum,
                      11
                           regular, overtime, and/or double time wages, premium pay for meal periods not provided, and/or
                      12
                           reimbursable expenses. PLAINTIFF JULIAN SMOTHERS is informed and believes, and on that
                      13
                           basis allege, that this failure by DEFENDANT to pay was willful and intentional.
                      14
                                  93.     In addition, PLAINTIFFS are informed and believe, and on that basis allege, that
                      15
                           since Plaintiff JULIAN SMOTHERS and Class Members’ terminations from employment with
                      16
                           DEFENDANT, DEFENDANT has continually failed to pay the compensation that is due and
                      17
                           owing, thereby entitling them to waiting time penalties for the unpaid wages owed pursuant to
                      18
                           California Labor Code sections 201, 202, and 203.
                      19
                                  94.     PLAINTIFFS are informed and believe, and thereon allege, that Plaintiff JULIAN
                      20
                           SMOTHERS and Class Members did not secret or absent themselves from DEFENDANT nor
                      21
                           did they refuse to accept the earned and unpaid wages from DEFENDANT. Accordingly,
                      22
                           DEFENDANT is liable for waiting time penalties for the unpaid wages pursuant to California
                      23
                           Labor Code sections 201, 202, and 203.
                      24
                                  95.     In addition, Plaintiff JULIAN SMOTHERS and the Class Members have
                      25
                           incurred, and will continue to incur, legal expenses, including attorneys’ fees and costs.
                      26
                           PLAINTIFFS are presently unaware of the precise amount of these fees and expenses and pray
                      27
                           for leave of this Court to amend the Complaint when the amounts are fully known. Plaintiff
                           ///
 Sutton Hague
Law Corporation       28
5200 N. PALM AVENUE
     SUITE 203
 FRESNO, CA 93704                                                                28
                                  __________________________________________________________________________________________________
                                                      PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES
                       Case 2:17-cv-00548-KJM-KJN Document 72 Filed 09/24/19 Page 29 of 49



                      1    JULIAN SMOTHERS and Class Members are entitled to recover attorneys’ fees, expenses, and

                      2    costs according to proof.

                      3                                        EIGHTH CAUSE OF ACTION

                      4                            VIOLATION OF UNFAIR COMPETITION LAW

                      5                        (BUSINESS & PROFESSIONS CODE §17200, ET SEQ.)

                      6     (PLAINTIFFS, Individually and on Behalf of the Class Members, Against DEFENDANT

                      7                                             and DOES 1 through 50)

                      8           96.      The allegations of each of the foregoing paragraphs are re-alleged and

                      9    incorporated herein by this reference.

                      10          97.      DEFENDANT has engaged and continues to engage in unfair business practices

                      11   in California by practicing, employing, and utilizing the employment policy of failing to pay

                      12   PLAINTIFFS and Class Members employment compensation as required by the California law

                      13   cited herein above and by violating applicable provisions of the California Labor Code,

                      14   including, but not limited to, California Labor Code sections 201, 202, 203, 226, 226.7, 510, 512,

                      15   1194, 1194.2, 1197, 2441, 2802, 2810.5, and certain provisions of the Industrial Welfare

                      16   Commission Wage Order 4 and/or any other applicable Wage Order, as alleged herein.

                      17   DEFENDANT’s utilization of such illegal and unfair business practices constitutes unfair

                      18   competition and provides DEFENDANT with an unfair advantage over DEFENDANT’S
                      19   competitors.

                      20          98.      PLAINTIFFS seek on their own behalf, on behalf of those similarly situated, and

                      21   on behalf of the general public full restitution and disgorgement of all employment compensation

                      22   wrongfully withheld, as necessary and according to proof, to restore any and all monies

                      23   withheld, acquired, and/or converted by DEFENDANT by means of the unfair and unlawful

                      24   practices complained of herein. The restitution and disgorgement requested includes all wages

                      25   earned and unpaid, including interest thereon. The acts complained of herein occurred, at least in

                      26   part, within the last four (4) years preceding the filing of the Complaint in this action and
                      27   continue to the present.
 Sutton Hague
Law Corporation       28   ///
5200 N. PALM AVENUE
     SUITE 203
 FRESNO, CA 93704                                                                 29
                                   __________________________________________________________________________________________________
                                                       PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES
                       Case 2:17-cv-00548-KJM-KJN Document 72 Filed 09/24/19 Page 30 of 49



                      1           99.      PLAINTIFFS are informed and believe, and on that basis allege, that at all times

                      2    herein mentioned DEFENDANT has engaged in unlawful and unfair business practices as

                      3    proscribed by California Business and Professions Code 17200 et seq. by depriving

                      4    PLAINTIFFS and Class Members of the minimum working conditions and standards due to

                      5    them under the California Labor Code and IWC Wage Orders as identified herein.

                      6           100.       California Business and Professions Code 17200 et seq. prohibits acts of unfair

                      7    competition, which mean and include any unlawful, unfair, or fraudulent business act or practice.

                      8    Under California law, wages unlawfully withheld from an employee constitutes an unfair

                      9    business act, entitling PLAINTIFFS and Class Members to a restitution remedy authorized by

                      10   California Business and Professions Code section 17203. PLAINTIFFS and Class Members and

                      11   the general public are, therefore, entitled to the relief requested below.

                      12          101.     In addition, PLAINTIFFS have incurred, on behalf of themselves, and on behalf

                      13   of the Class Members, and will continue to incur, legal expenses and attorneys’ fees.

                      14   PLAINTIFFS, on behalf of themselves, and on behalf of the Class Members, are presently

                      15   unaware of the precise amount of these fees and expenses and pray for leave of this Court to

                      16   amend the Complaint when the amounts are fully known. Pursuant to California Labor Code

                      17   sections 512 and California Code of Civil Procedure section 1021.5, PLAINTIFFS and Class

                      18   Members are entitled to recover attorneys’ fees, expenses, and costs according to proof.
                      19                                    NINTH CAUSE OF ACTION

                      20   IMPERMISSIBLE WAGE DEDUCATIONS IN VIOLATION OF LABOR CODE

                      21                                           §§ 221, 223, & 224

                      22         (PLAINTIFFS, Individually and on Behalf of All Class Members, Against

                      23                             DEFENDANT and DOES 1 through 50)

                      24          102.     The allegations of each of the foregoing paragraphs are re-alleged and

                      25   incorporated herein by this reference.

                      26          103.     At all relevant times, DEFENDANT was subject to the provisions of the
                      27   California Labor Code mentioned herein.
 Sutton Hague
Law Corporation       28          104.     California Labor Code § 221 provides in pertinent part:
5200 N. PALM AVENUE
     SUITE 203
 FRESNO, CA 93704                                                                 30
                                   __________________________________________________________________________________________________
                                                       PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES
                       Case 2:17-cv-00548-KJM-KJN Document 72 Filed 09/24/19 Page 31 of 49


                                  It shall be unlawful for any employer to collect or receive from any employee any
                      1
                                           part of wages theretofore paid by said employer to said employee.
                      2

                      3           105.     California Labor Code § 223 provides in pertinent part

                      4
                                  Where any statute or contract requires an employer to maintain the designated
                      5
                                        wage scale, it shall be unlawful to secretly pay a lower wage while
                      6                 purporting to pay the wage designated by statute or contract.

                      7           106.     At all relevant times, PLAINTIFFS allege, on information and belief, that
                      8    DEFENDANT unlawfully deducted portions of PLAINTIFFS’ and other California Class
                      9    Members’ wages that were already earned for trivial matters such as failing to correct deficient
                      10   installation jobs, failing to report to work, failing to respond to phone calls, and refusing to
                      11   accept jobs, among other reasons.
                      12          107.     At all relevant times, PLAINTIFFS allege, on information and belief, that
                      13   DEFENDANT’S unlawful deductions amounted to a deduction and/or rebate of wages already
                      14   earned by PLAINTIFFS and other California Class Members and was not legally authorized by
                      15   any lawful regulation or contract under the laws of California.
                      16          108.     At all relevant times, PLAINTIFFS allege, on information and belief, that
                      17   DEFENDANT’S unlawful deductions were made intentionally, willfully, and improperly insofar
                      18   as DEFENDANT is engaged in business in California with access to the California Labor Code
                      19   and the provisions contained therein.
                      20          109.     At all relevant times, PLAINTIFFS allege, on information and belief, that as
                      21   result of DEFENDANT’s wrongful conduct, PLAINTIFFS and all California Class Members
                      22   have been damaged in an amount to be established.
                      23          110.     In addition, PLAINITFFS and the California Class Members have incurred, and
                      24   will continue to incur, legal expenses, including attorneys’ fees and costs. PLAINTIFFS are
                      25   presently unaware of the precise amount of these fees and expenses and pray for leave of this
                      26   Court to amend the Complaint when the amounts are fully known. PLAINTIFFS and California
                      27   Class Members are entitled to recover attorneys’ fees, expenses, and costs according to proof.
 Sutton Hague
Law Corporation       28   ///
5200 N. PALM AVENUE
     SUITE 203
 FRESNO, CA 93704                                                                 31
                                   __________________________________________________________________________________________________
                                                       PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES
                       Case 2:17-cv-00548-KJM-KJN Document 72 Filed 09/24/19 Page 32 of 49



                      1                                  TENTH CAUSE OF ACTION

                      2          FAILURE TO PAY MINIMUM WAGES IN VIOLATION OF 29 U.S.C. § 206

                      3          (PLAINTIFFS, Individually and on Behalf of All FLSA Class Members, Against

                      4                                   DEFENDANT and DOES 1 through 50)

                      5           111.     The allegations of each of the foregoing paragraphs are re-alleged and

                      6    incorporated herein by this reference.

                      7           112.     At all relevant times, DEFENDANT was subject to the provisions of the United

                      8    States Code mentioned herein.

                      9           113.     At all relevant times, PLAINTIFFS allege, on information and belief, that they

                      10   and the other FLSA Class Members are and/or were engaged in commerce or in the production

                      11   of goods for commerce, or in an enterprise engaged in commerce for purposes of 29 U.S.C.

                      12   section 206(a), such that they were entitled to minimum wages for all hours worked.

                      13          114.     29 U.S.C. section 207(a)(1) provides in pertinent part

                      14 Every employer shall pay top each of his employees who in any workweek is engaged in
                      15        commerce or in the production of goods for commerce, or is employed in an
                                enterprise engaged in commerce or in the production og goods for commerce,
                      16        wages at the following rates:
                      17
                                  (1) Except as otherwise provided in this section, not less than—
                      18

                      19
                                  (A) $5.85 an hour, beginning on the 60th day after May 25, 2007;
                                  (B) $6.55 an hour, beginning 12 months after that 60th day; and
                      20          (C) $7.25 an hour, beginning 24 months after that 60th day;
                      21

                      22          115.     At all relevant times, PLAINTIFFS allege, on information and belief, that they
                      23   and other FLSA Class Members were required to perform piece rate work, without separate
                      24   hourly compensation for hours worked, rest periods, “on-call” time, or other times during which
                      25   PLAINTIFFS and other FLSA Class Members were subject to the control of DEFENDANT.
                      26   PLAINTIFFS allege, on information and belief, that this caused the wages of themselves and
                      27   other FLSA Class Members to fall below minimum wage when averaged over the total amount
 Sutton Hague
Law Corporation       28   of time worked for DEFENDANTS.
5200 N. PALM AVENUE
     SUITE 203
 FRESNO, CA 93704                                                                 32
                                   __________________________________________________________________________________________________
                                                       PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES
                       Case 2:17-cv-00548-KJM-KJN Document 72 Filed 09/24/19 Page 33 of 49



                      1           116.    At all relevant times, PLAINTIFFS allege, on information and belief, that they

                      2    and other FLSA Class Members were not reimbursed for necessary expenses and losses incurred

                      3    in the direct course of their duties. PLAINTIFFS allege, on information and belief, that this

                      4    caused the wages of themselves and other FLSA Class Members to fall below minimum wage

                      5    when averaged over the total amount of time worked for DEFENDANTS, and deducting for

                      6    these expenses.

                      7           117.    At all relevant times, PLAINTIFFS allege, on information and belief, that they

                      8    and other FLSA Class Members were not exempt from the requirement to be paid at least the

                      9    federal minimum wage throughout the relevant time period.

                      10          118.    At all relevant times, PLAINTIFFS allege, on information and belief, that

                      11   DEFENDANT intentionally, willfully, and improperly failed to pay minimum wages to FLSA

                      12   Class Members in violation of the FLSA.

                      13          119.    At all relevant times, PLAINTIFFS allege, on information and belief, that

                      14   DEFENDANT’s conduct was willful because DEFENDANT knew PLAINTIFFS and FLSA

                      15   Class Members were entitled to be paid at least the Federal minimum wage throughout the

                      16   relevant time period, yet DEFENDANT chose not to pay them in accordance thereto.

                      17          120.    At all relevant times, PLAINTIFFS allege, on information and belief, that as

                      18   result of DEFENDANT’s wrongful conduct, PLAINTIFFS and all FLSA Class Members have
                      19   been damaged in an amount to be established.

                      20          121.    On behalf of themselves and on behalf of all similarly situated FLSA Class

                      21   Members who opt into this action, PLAINTIFFS request recovery of all unpaid wages, including

                      22   unpaid minimum wages, liquidated damages, interest, attorney fees and costs of suit pursuant to

                      23   29 U.S.C. section 216(b) against DEFENDANT, in an amount to be established.

                      24   ///

                      25   ///

                      26   ///
                      27   ///
 Sutton Hague
Law Corporation       28   ///
5200 N. PALM AVENUE
     SUITE 203
 FRESNO, CA 93704                                                                33
                                  __________________________________________________________________________________________________
                                                      PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES
                       Case 2:17-cv-00548-KJM-KJN Document 72 Filed 09/24/19 Page 34 of 49



                      1                                      ELEVENTH CAUSE OF ACTION

                      2                FAILURE TO PAY OVERTIME IN VIOLATION OF 29 U.S.C. § 207

                      3          (PLAINTIFFS, Individually and on Behalf of All FLSA Class Members, Against

                      4                                   DEFENDANT and DOES 1 through 50)

                      5           122.     The allegations of each of the foregoing paragraphs are re-alleged and

                      6    incorporated herein by this reference.

                      7           123.     At all relevant times, DEFENDANT was subject to the provisions of the United

                      8    States Code mentioned herein.

                      9           124.     At all relevant times, PLAINTIFFS allege, on information and belief, that they

                      10   and the other FLSA Class Members are and/or were engaged in commerce or in the production

                      11   of goods for commerce, or in an enterprise engaged in commerce for purposes of 29 U.S.C.

                      12   section 207(a)(1), such that they were entitled to overtime pay for a workweek longer than forty

                      13   hours at a rate not less than one and one-half times the regular rate at which they are/were

                      14   employed.

                      15          125.     29 U.S.C. section 207(a)(1) provides in pertinent part:

                      16
                                           Except as otherwise provided in this section, no employer shall
                      17                   employ any of his employees who in any workweek is engaged in
                                           commerce or in the production of goods for commerce, or is
                      18                   employed in an enterprise engaged in commerce or in the
                                           production of goods for commerce, for a workweek longer than
                      19                   forty hours unless such employee receives compensation for his
                                           employment in excess of the hours above specified at a rate not
                      20
                                           less than one and one-half times the regular rate at which he is
                      21                   employed.

                      22          126.     DEFENDANT failed to properly calculate the regular rate of pay of PLAINTIFFS

                      23   and other FLSA Class Members by failing to include all items of remuneration in the calculation

                      24   of their regular rate of pay, including but not limited to non-discretionary bonuses, and therefore

                      25   failed to pay PLAINTIFF and other FLSA Class Members with all overtime wages to which they

                      26   were entitled under 29 U.S.C. section 207(a)(1).
                      27          127.     DEFENDANT intentionally, willfully, and improperly failed to pay overtime
 Sutton Hague
Law Corporation       28   wage to PLAINTIFFS and FLSA Class Members in violation of the FLSA.
5200 N. PALM AVENUE
     SUITE 203
 FRESNO, CA 93704                                                                 34
                                   __________________________________________________________________________________________________
                                                       PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES
                       Case 2:17-cv-00548-KJM-KJN Document 72 Filed 09/24/19 Page 35 of 49



                      1           128.     DEFENDANT’S conduct was willful because DEFENDANT knew that

                      2    PLAINTIFF and FLSA Class Members were entitled to be paid at least one and one-half times

                      3    their regular rate of pay for all hours worked over forty hours per workweek at all times relevant

                      4    to the FLSA CLASS, yet DEFENDANT chose not to pay them in accordance thereto.

                      5           129.     As a direct and proximate result of DEFENDANT’S wrongful conduct,

                      6    PLAINTIFFS and all FLSA Class Members have been damages in amounts to be proven at trial.

                      7           130.     On behalf of themselves and all similarly situated FLSA Class Members who opt

                      8    into this action, PLAINTIFFS request recovery of all unpaid overtime wages, liquidated

                      9    damages, interest, and attorneys fees and costs of suit pursuant to 29 U.S.C. section 216(b) in an

                      10   amount to be proven at trial.

                      11                                       TWELTH CAUSE OF ACTION

                      12     CIVIL PENALTIES FOR FAILURE TO PAY MINIMUM WAGE FOR EACH HOUR

                      13                                                     WORKED

                      14   (PLAINTIFFS, Individually and on Behalf of All Similarly Situated Aggrieved Employees,

                      15                             Against DEFENDANT and DOES 1 through 50)

                      16          131.     The allegations of each of the foregoing paragraphs are re-alleged and

                      17   incorporated herein by this reference.

                      18          132.     At all relevant times, DEFENDANT was subject to the provisions of the
                      19   California Labor Codes mentioned herein.

                      20          133.     California Labor Code section 2699(a) specifically provides for a private right of

                      21   action to recover penalties for violations of the Labor Code:

                      22
                                           Notwithstanding any other provision of law, any provision of this
                      23                   code that provides for a civil penalty to be assessed and collected
                                           by the Labor and Workforce Development Agency or any of its
                      24                   departments, divisions, commissions, boards, agencies, or
                      25
                                           employees, for a violation of this code, may, as an alternative, be
                                           recovered through a civil action brought by an aggrieved employee
                      26                   on behalf of himself or herself and other current or former
                                           employees.
                      27
 Sutton Hague
Law Corporation       28          134.     California Labor Code section 2699.3(a) states:
5200 N. PALM AVENUE
     SUITE 203
 FRESNO, CA 93704                                                                 35
                                   __________________________________________________________________________________________________
                                                       PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES
                       Case 2:17-cv-00548-KJM-KJN Document 72 Filed 09/24/19 Page 36 of 49



                      1

                      2
                                           A civil action by an aggrieved employee pursuant to subdivision
                                           (a) or (f) of Section 2699 alleging a violation of any provision
                      3                    listed in Section 2699.5 shall commence only after the following
                                           requirements have been met: (1) The aggrieved employee or
                      4                    representative shall give written notice by certified mail to the
                                           Labor and Workforce Development Agency and the employer of
                      5
                                           the specific provisions of this code alleged to have been violated,
                      6                    including the facts and theories to support the alleged violation.
                                           2(A) The agency shall notify the employer and the aggrieved
                      7                    employee or the representative by certified mails that it does not
                                           intend to investigate the alleged violation within 30 calendar days
                      8                    of the postmark date of the notice received pursuant to paragraph
                                           (1). Upon receipt of that notice or if no notice is provided within
                      9
                                           33 calendar days of the postmark date the notice given pursuant to
                      10                   paragraph (1), the aggrieved employee may commence a civil
                                           action pursuant to Section 2699.
                      11

                      12          135.     PLAINTIFFS have exhausted their administrative remedies pursuant to California
                      13   Labor Code section 2699.3 in that PLAINTIFFS gave written notice of their claims California
                      14   Labor Code section 2699 et seq. to DEFENDANT and to the California Labor and Workforce
                      15   Development Agency on or about March 21, 2016, and the California Labor and Workforce
                      16   Development Agency failed to respond to PLAINTIFF’s notice within thirty-three days.
                      17          136.     PLAINTIFFS are entitled to recover these penalties for themselves and other
                      18   current or former aggrieved employees through a civil action filed on their own behalf. These
                      19   penalties are in addition to all other remedies permitted by law.
                      20          137.     DEFENDANT set the policies for, established, controlled, consented to, approved
                      21   and/or ratified the non-payment of the wages due to PLAINTIFFS and other current and former
                      22   aggrieved employees in violation of the California Labor Code and the applicable Wage Order.
                      23          138.     DEFENDANT failed to comply with California Labor Code sections, 1194,
                      24   1194.2 and 1197 by failing to pay PLAINTIFFS the California minimum wage due
                      25   PLAINTIFFS for each hour worked. PLAINTIFFS are therefore entitled to the penalties set forth
                      26   in the Cal. Labor Code, including but not limited to the penalties set forth California Labor Code
                      27   sections 210, 225.5, 558, and 1197.1, on behalf of themselves and other current and former
 Sutton Hague
Law Corporation       28   aggrieved employees of DEFENDANT, for each and every pay period that DEFENDANT
5200 N. PALM AVENUE
     SUITE 203
 FRESNO, CA 93704                                                                 36
                                   __________________________________________________________________________________________________
                                                       PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES
                       Case 2:17-cv-00548-KJM-KJN Document 72 Filed 09/24/19 Page 37 of 49



                      1    violated California Labor Code sections, 1194, 1194.2 and 1197, or to those penalties set forth in

                      2    California Labor Code sections 2699(f) if it is determined that there is no established civil

                      3    penalty for violation of the foregoing provisions of the California Labor Code.

                      4           139.     In addition, PLAINTIFFS seek an award of reasonable attorneys’ fees and costs

                      5    pursuant to California Labor Code section 2699(g)(1), which states, “Any employee who

                      6    prevails in any action shall be entitled to an award of reasonable attorneys’ fees and costs.”

                      7                                    THIRTEENTH CAUSE OF ACTION

                      8                      CIVIL PENALTIES FOR FAILURE TO PAY OVERTIME

                      9     (PLAINTIFFS, Individually and on Behalf of Current and Former Aggrieved Employees,

                      10                             Against DEFENDANT and DOES 1 through 50)

                      11          140.     The allegations of each of the foregoing paragraphs are re-alleged and

                      12   incorporated herein by this reference.

                      13          141.     At all relevant times, DEFENDANT was subject to the provisions of the

                      14   California Labor Codes and Industrial Welfare Commission Wage Orders mentioned herein.

                      15          142.     PLAINTIFFS have exhausted their administrative remedies pursuant to California

                      16   Labor Code section 2699.3.

                      17          143.     DEFENDANT failed to comply with California Labor Code section 510 by

                      18   failing to pay PLAINTIFFS and the other Class Members at the correct hourly rate for those
                      19   hours worked in excess of eight (8) in a workday, in excess of forty (40) in a workweek, and/or

                      20   for hours worked on the seventh day of a workweek as required under California law.

                      21   PLAINTIFFS are therefore entitled to the penalties set forth in the California Labor Code,

                      22   including but not limited to the penalties set forth in California Labor Code sections 210, 225.5,

                      23   and 558 on behalf of themselves and other current and former aggrieved employees of
                      24   DEFENDANT, for each and every pay period that DEFENDANT violated California Labor
                      25   Code section 510, or to those penalties set forth in California Labor Code section 2699(f) if it is

                      26   determined that there is no established civil penalty for violation of the foregoing provisions of
                      27   the California Labor Code.
 Sutton Hague
Law Corporation       28   ///
5200 N. PALM AVENUE
     SUITE 203
 FRESNO, CA 93704                                                                 37
                                   __________________________________________________________________________________________________
                                                       PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES
                       Case 2:17-cv-00548-KJM-KJN Document 72 Filed 09/24/19 Page 38 of 49



                      1            144.    In addition, PLAINTIFFS seek an award of reasonable attorneys’ fees and costs

                      2    pursuant to California Labor Code section 2699(g)(1), which states, “Any employee who

                      3    prevails in any action shall be entitled to an award of reasonable attorneys’ fees and costs.”

                      4            145.    Pursuant to California Labor Code section 218.6, in any action brought for the

                      5    nonpayment of wages, the Court shall award interest on all due and unpaid wages at the rate of

                      6    interest specified in subdivision (b) of Section 3289 of the Civil Code [currently 10 percent per

                      7    annum], which shall accrue from the date that the wages are due and payable[.]” PLAINTIFFS

                      8    and current and former aggrieved employees of DEFENDANT are therefore entitled to said

                      9    interest.

                      10                                   FOURTEENTH CAUSE OF ACTION

                      11               CIVIL PENALTIES FOR FAILURE TO PROVIDE MEAL PERIODS

                      12    (PLAINTIFFS, Individually and on Behalf of Current and Former Aggrieved Employees,

                      13                             Against DEFENDANT and DOES 1 through 50)

                      14           146.    The allegations of each of the foregoing paragraphs are re-alleged and

                      15   incorporated herein by this reference.

                      16           147.    At all relevant times, DEFENDANT was subject to the provisions of the

                      17   California Labor Codes and Industrial Welfare Commission Wage Orders mentioned herein.

                      18           148.    PLAINTIFFS have exhausted their administrative remedies pursuant to California
                      19   Labor Code section 2699.3.

                      20           149.    DEFENDANT failed to comply with California Labor Code sections 226.7 and

                      21   512 and Section 11 of the Industrial Welfare Commission Wage Order No. 4 by failing to

                      22   provide PLAINTIFFS and other aggrieved employees with all meal periods to which

                      23   PLAINTIFFS and other aggrieved employees were entitled under California law. PLAINTIFFS

                      24   are therefore entitled to the penalties set forth in the California Labor Code, including but not

                      25   limited to the penalties set forth in California Labor Code sections 210, 225.5, and 558 on behalf

                      26   of themselves and other current and former aggrieved employees of DEFENDANT, for each and
                      27   every pay period that DEFENDANT violated California Labor Code sections 226.7 and 512, or
 Sutton Hague
Law Corporation       28   to those penalties set forth in California Labor Code section 2699(f) if it is determined that there
5200 N. PALM AVENUE
     SUITE 203
 FRESNO, CA 93704                                                                 38
                                   __________________________________________________________________________________________________
                                                       PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES
                       Case 2:17-cv-00548-KJM-KJN Document 72 Filed 09/24/19 Page 39 of 49



                      1    is no established civil penalty for violation of the foregoing provisions of the California Labor

                      2    Code.

                      3            150.    In addition, PLAINTIFFS seek an award of reasonable attorneys’ fees and costs

                      4    pursuant to California Labor Code section 2699(g)(1), which states, “Any employee who

                      5    prevails in any action shall be entitled to an award of reasonable attorneys’ fees and costs.”

                      6            151.    Pursuant to California Labor Code section 218.6, in any action brought for the

                      7    nonpayment of wages, the Court shall award interest on all due and unpaid wages at the rate of

                      8    interest specified in subdivision (b) of Section 3289 of the Civil Code [currently 10 percent per

                      9    annum], which shall accrue from the date that the wages are due and payable[.]” PLAINTIFFS

                      10   and current and former aggrieved employees of DEFENDANT are therefore entitled to said

                      11   interest.

                      12                                     FIFTEENTH CAUSE OF ACTION

                      13               CIVIL PENALTIES FOR FAILURE TO PROVIDE REST PERIODS

                      14    (PLAINTIFFS, Individually and on Behalf of Current and Former Aggrieved Employees,

                      15                             Against DEFENDANT and DOES 1 through 50)

                      16           152.    The allegations of each of the foregoing paragraphs are re-alleged and

                      17   incorporated herein by this reference.

                      18           153.    At all relevant times, DEFENDANT was subject to the provisions of the
                      19   California Labor Codes and Industrial Welfare Commission Wage Orders mentioned herein.

                      20           154.    PLAINTIFFS have exhausted their administrative remedies pursuant to California

                      21   Labor Code section 2699.3.

                      22           155.    DEFENDANT failed to comply with California Labor Code sections 226.7 and

                      23   Section 12 of the Industrial Welfare Commission Wage Order No. 4 by failing to provide

                      24   PLAINTIFFS and other aggrieved employees with all rest periods to which PLAINTIFFS and

                      25   other aggrieved employees were entitled under California law. PLAINTIFFS are therefore

                      26   entitled to the penalties set forth in the California Labor Code, including but not limited to the
                      27   penalties set forth in California Labor Code sections 210, 225.5, and 558 on behalf of themselves
 Sutton Hague
Law Corporation       28   and other current and former aggrieved employees of DEFENDANT, for each and every pay
5200 N. PALM AVENUE
     SUITE 203
 FRESNO, CA 93704                                                                 39
                                   __________________________________________________________________________________________________
                                                       PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES
                       Case 2:17-cv-00548-KJM-KJN Document 72 Filed 09/24/19 Page 40 of 49



                      1    period that DEFENDANT violated California Labor Code sections 226.7, or to those penalties

                      2    set forth in California Labor Code section 2699(f) if it is determined that there is no established

                      3    civil penalty for violation of the foregoing provisions of the California Labor Code.

                      4            156.    In addition, PLAINTIFFS seek an award of reasonable attorneys’ fees and costs

                      5    pursuant to California Labor Code section 2699(g)(1), which states, “Any employee who

                      6    prevails in any action shall be entitled to an award of reasonable attorneys’ fees and costs.”

                      7            157.    Pursuant to California Labor Code section 218.6, in any action brought for the

                      8    nonpayment of wages, the Court shall award interest on all due and unpaid wages at the rate of

                      9    interest specified in subdivision (b) of Section 3289 of the Civil Code [currently 10 percent per

                      10   annum], which shall accrue from the date that the wages are due and payable[.]” PLAINTIFFS

                      11   and current and former aggrieved employees of DEFENDANT are therefore entitled to said

                      12   interest.

                      13                                    SIXTEENTH CAUSE OF ACTION

                      14   CIVIL PENALTIES FOR FAILURE TO PROVIDE ITEMIZED WAGE STATEMENTS

                      15    (PLAINTIFFS, Individually and on Behalf of Current and Former Aggrieved Employees,

                      16                             Against DEFENDANT and DOES 1 through 50)

                      17           158.    The allegations of each of the foregoing paragraphs are re-alleged and

                      18   incorporated herein by this reference.
                      19           159.    At all relevant times, DEFENDANT was subject to the provisions of the

                      20   California Labor Codes and Industrial Welfare Commission Wage Orders mentioned herein.

                      21           160.    PLAINTIFFS have exhausted their administrative remedies pursuant California

                      22   Labor Code section 2699.3.

                      23           161.    DEFENDANT failed to comply with California Labor Code section 226 by

                      24   failing to provide PLAINTIFFS and other aggrieved employees with itemized wage statements

                      25   to which PLAINTIFFS and other aggrieved employees were entitled under California law.

                      26   PLAINTIFFS are therefore entitled to the penalties set forth in the California Labor Code,
                      27   including but not limited to the penalties set forth in California Labor Code sections 226.3 and
 Sutton Hague
Law Corporation       28   1174.5 on behalf of themselves and other current and former aggrieved employees of
5200 N. PALM AVENUE
     SUITE 203
 FRESNO, CA 93704                                                                 40
                                   __________________________________________________________________________________________________
                                                       PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES
                       Case 2:17-cv-00548-KJM-KJN Document 72 Filed 09/24/19 Page 41 of 49



                      1    DEFENDANT, for each and every pay period that DEFENDANT violated California Labor

                      2    Code sections 226 and 1174, or to those penalties set forth in California Labor Code section

                      3    2699(f) if it is determined that there is no established civil penalty for violation of the foregoing

                      4    provisions of the California Labor Code.

                      5            162.    In addition, PLAINTIFFS seek an award of reasonable attorneys’ fees and costs

                      6    pursuant to California Labor Code section 2699(g)(1), which states, “Any employee who

                      7    prevails in any action shall be entitled to an award of reasonable attorneys’ fees and costs.”

                      8            163.    Pursuant to California Labor Code section 218.6, in any action brought for the

                      9    nonpayment of wages, the Court shall award interest on all due and unpaid wages at the rate of

                      10   interest specified in subdivision (b) of Section 3289 of the Civil Code [currently 10 percent per

                      11   annum], which shall accrue from the date that the wages are due and payable[.]” PLAINTIFFS

                      12   and current and former aggrieved employees of DEFENDANT are therefore entitled to said

                      13   interest.

                      14                                  SEVENTEENTH CAUSE OF ACTION

                      15     CIVIL PENALTIES FOR FAILURE TO MAINTAIN ADEQUATE AND ACCURATE

                      16                                            PAYROLL RECORDS

                      17    (PLAINTIFFS, Individually and on Behalf of Current and Former Aggrieved Employees,

                      18                             Against DEFENDANT and DOES 1 through 50)

                      19           164.    The allegations of each of the foregoing paragraphs are re-alleged and

                      20   incorporated herein by this reference.

                      21           165.    At all relevant times, DEFENDANT was subject to the provisions of the

                      22   California Labor Codes and Industrial Welfare Commission Wage Orders mentioned herein.

                      23           166.    PLAINTIFFS have exhausted their administrative remedies pursuant to California

                      24   Labor Code section 2699.3.

                      25           167.    DEFENDANT failed to comply with California Labor Code sections 221, 224,

                      26   226 and 1174 by failing to provide PLAINTIFFS and other aggrieved employees with itemized
                      27   wage statements to which PLAINTIFFS and other aggrieved employees were entitled under
 Sutton Hague
Law Corporation       28   California law. DEFENDANT’s failure to provide accurate wage statements also resulted in their
5200 N. PALM AVENUE
     SUITE 203
 FRESNO, CA 93704                                                                 41
                                   __________________________________________________________________________________________________
                                                       PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES
                       Case 2:17-cv-00548-KJM-KJN Document 72 Filed 09/24/19 Page 42 of 49



                      1    failure to maintain complete and accurate payroll records in accordance with California Labor

                      2    Code section 1174. PLAINTIFFS are therefore entitled to the penalties set forth in the California

                      3    Labor Code, including but not limited to the penalties set forth in California Labor Code section

                      4    1174.5 on behalf of themselves and other current and former aggrieved employees of

                      5    DEFENDANT, for each and every pay period that DEFENDANT violated California Labor

                      6    Code section 1174, or to those penalties set forth in California Labor Code section 2699(f) if it is

                      7    determined that there is no established civil penalty for violation of the foregoing provisions of

                      8    the California Labor Code.

                      9            168.    In addition, PLAINTIFFS seek an award of reasonable attorneys’ fees and costs

                      10   pursuant to California Labor Code section 2699(g)(1), which states, “Any employee who

                      11   prevails in any action shall be entitled to an award of reasonable attorneys’ fees and costs.”

                      12           169.    Pursuant to California Labor Code section 218.6, in any action brought for the

                      13   nonpayment of wages, the Court shall award interest on all due and unpaid wages at the rate of

                      14   interest specified in subdivision (b) of Section 3289 of the Civil Code [currently 10 percent per

                      15   annum], which shall accrue from the date that the wages are due and payable[.]” PLAINTIFFS

                      16   and current and former aggrieved employees of DEFENDANT are therefore entitled to said

                      17   interest.

                      18                                   EIGHTEENTH CAUSE OF ACTION
                      19                  CIVIL PENALTIES FOR FAILURE TO ISSUE NOTICE OF PAY

                      20    (PLAINTIFFS, Individually and on Behalf of Current and Former Aggrieved Employees,

                      21                             Against DEFENDANT and DOES 1 through 50)

                      22           170.    The allegations of each of the foregoing paragraphs are re-alleged and

                      23   incorporated herein by this reference.

                      24           171.    At all relevant times, DEFENDANT was subject to the provisions of the

                      25   California Labor Codes and Industrial Welfare Commission Wage Orders mentioned herein.

                      26           172.    PLAINTIFFS have exhausted their administrative remedies pursuant to California
                      27   Labor Code section 2699.3.
 Sutton Hague
Law Corporation       28   ///
5200 N. PALM AVENUE
     SUITE 203
 FRESNO, CA 93704                                                                 42
                                   __________________________________________________________________________________________________
                                                       PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES
                       Case 2:17-cv-00548-KJM-KJN Document 72 Filed 09/24/19 Page 43 of 49



                      1           173.    PLAINTIFFS are informed and believe, and thereon allege, that DEFENDANT

                      2    failed to comply with California Labor Code section 2810.5 by failing to provide to

                      3    PLAINTIFFS and other aggrieved employees a written notice, in the language the employer

                      4    normally uses to communicate employment-related information to the employee, containing the

                      5    following information:

                      6
                                          (a)      The rate or rates of pay and basis thereof, whether paid by
                      7
                                                   the hour, shift, day, week, salary, piece, commission, or
                      8                            otherwise, including any rates for overtime, as applicable;

                      9                   (b)      Allowances, if any, claimed as part of the minimum wage,
                                                   including meal or lodging allowances;
                      10
                                          (c)      The regular payday designated by the employer in
                      11
                                                   accordance with the requirements of this code;
                      12
                                          (d)      The name of the employer, including any "doing business
                      13                           as" names used by the employer;

                      14                  (e)      The physical address of the employer's main office or
                                                   principal place of business, and a mailing address, if
                      15
                                                   different;
                      16
                                          (f)      The telephone number of the employer;
                      17
                                          (g)      The name, address, and telephone number of the
                      18                           employer's workers' compensation insurance carrier;
                      19
                                          (h)      That an employee: may accrue and use sick leave; has a
                      20                           right to request and use accrued paid sick leave; may not be
                                                   terminated or retaliated against for using or requesting the
                      21                           use of accrued paid sick leave; and has the right to file a
                                                   complaint against an employer who retaliates.
                      22

                      23          174.    PLAINTIFFS are therefore entitled to the penalties set forth in the California
                      24   Labor Code for each and every pay period that DEFENDANT violated California Labor Code
                      25   section 2810.5, or to those penalties set forth in California Labor Code section 2699(f) if it is
                      26   determined that there is no established civil penalty for violation of the foregoing provisions of
                      27   the California Labor Code.
 Sutton Hague
Law Corporation       28   ///
5200 N. PALM AVENUE
     SUITE 203
 FRESNO, CA 93704                                                                43
                                  __________________________________________________________________________________________________
                                                      PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES
                       Case 2:17-cv-00548-KJM-KJN Document 72 Filed 09/24/19 Page 44 of 49



                      1            175.    In addition, PLAINTIFFS seek an award of reasonable attorneys’ fees and costs

                      2    pursuant to California Labor Code section 2699(g)(1), which states, “Any employee who

                      3    prevails in any action shall be entitled to an award of reasonable attorneys’ fees and costs.”

                      4            176.    Pursuant to California Labor Code section 218.6, in any action brought for the

                      5    nonpayment of wages, the Court shall award interest on all due and unpaid wages at the rate of

                      6    interest specified in subdivision (b) of Section 3289 of the Civil Code [currently 10 percent per

                      7    annum], which shall accrue from the date that the wages are due and payable[.]” PLAINTIFFS

                      8    and current and former aggrieved employees of DEFENDANT are therefore entitled to said

                      9    interest.

                      10                                    NINTEENTH CAUSE OF ACTION

                      11     CIVIL PENALTIES FOR FAILURE TO PAY WAGES DUE AND PAYABLE TWICE

                      12                                        EACH CALENDAR MONTH

                      13    (PLAINTIFFS, Individually and on Behalf of Current and Former Aggrieved Employees,

                      14                             Against DEFENDANT and DOES 1 through 50)

                      15           177.    The allegations of each of the foregoing paragraphs are re-alleged and

                      16   incorporated herein by this reference.

                      17           178.    At all relevant times, DEFENDANT was subject to the provisions of the

                      18   California Labor Codes and Industrial Welfare Commission Wage Orders mentioned herein.
                      19           179.    PLAINTIFFS have exhausted their administrative remedies pursuant to California

                      20   Labor Code section 2699.3.

                      21           180.    DEFENDANT failed to comply with California Labor Code section 204 by

                      22   failing to timely pay twice during each calendar month all wages owed to PLAINTIFFS and

                      23   other aggrieved employees were entitled. PLAINTIFFS are therefore entitled to the penalties set

                      24   forth in the California Labor Code, including but not limited to the penalties set forth in

                      25   California Labor Code section 210 on behalf of themselves and other current and former

                      26   aggrieved employees of DEFENDANT, for each and every pay period that DEFENDANT
                      27   violated California Labor Code section 204, or to those penalties set forth in California Labor
 Sutton Hague
Law Corporation       28   ///
5200 N. PALM AVENUE
     SUITE 203
 FRESNO, CA 93704                                                                 44
                                   __________________________________________________________________________________________________
                                                       PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES
                       Case 2:17-cv-00548-KJM-KJN Document 72 Filed 09/24/19 Page 45 of 49



                      1    Code section 2699(f) if it is determined that there is no established civil penalty for violation of

                      2    the foregoing provisions of the California Labor Code.

                      3            181.    In addition, PLAINTIFFS seek an award of reasonable attorneys’ fees and costs

                      4    pursuant to California Labor Code section 2699(g)(1), which states, “Any employee who

                      5    prevails in any action shall be entitled to an award of reasonable attorneys’ fees and costs.”

                      6            182.    Pursuant to California Labor Code section 218.6, in any action brought for the

                      7    nonpayment of wages, the Court shall award interest on all due and unpaid wages at the rate of

                      8    interest specified in subdivision (b) of Section 3289 of the Civil Code [currently 10 percent per

                      9    annum], which shall accrue from the date that the wages are due and payable[.]” PLAINTIFFS

                      10   and current and former aggrieved employees of DEFENDANT are therefore entitled to said

                      11   interest.

                      12                                     TWENTITH CAUSE OF ACTION

                      13         CIVIL PENALTIES FOR FAILURE TO PAY WAGES DUE UPON DEMAND

                      14    (PLAINTIFFS, Individually and on Behalf of Current and Former Aggrieved Employees,

                      15                             Against DEFENDANT and DOES 1 through 50)

                      16           183.    The allegations of each of the foregoing paragraphs are re-alleged and

                      17   incorporated herein by this reference.

                      18           184.    At all relevant times, DEFENDANT was subject to the provisions of the
                      19   California Labor Codes and Industrial Welfare Commission Wage Orders mentioned herein.

                      20           185.    PLAINTIFFS have exhausted their administrative remedies pursuant to Cal.

                      21   Labor Code section 2699.3.

                      22           186.    DEFENDANT failed to comply with California Labor Code section 216 by,

                      23   having the ability to pay, willfully refusing to pay wages due and payable upon demand, and/or

                      24   denying the amount or validity thereof, or that the same is due, with intent to secure for itself, or

                      25   other person, any discount upon such indebtedness, or with intent to annoy, harass, oppress,

                      26   hinder, delay, or defraud PLAINTIFFS and other aggrieved employees to whom such
                      27   indebtedness is due. PLAINTIFFS are therefore entitled to the penalties set forth in the
 Sutton Hague
Law Corporation       28   California Labor Code, including but not limited to the penalties set forth in California Labor
5200 N. PALM AVENUE
     SUITE 203
 FRESNO, CA 93704                                                                 45
                                   __________________________________________________________________________________________________
                                                       PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES
                       Case 2:17-cv-00548-KJM-KJN Document 72 Filed 09/24/19 Page 46 of 49



                      1    Code section 225.5, on behalf of themselves and other current and former aggrieved employees

                      2    of DEFENDANT, for each and every pay period that DEFENDANT violated California Labor

                      3    Code section 216, or to those penalties set forth in California Labor Code section 2699(f) if it is

                      4    determined that there is no established civil penalty for violation of the foregoing provisions of

                      5    the California Labor Code.

                      6            187.    In addition, PLAINTIFFS seek an award of reasonable attorneys’ fees and costs

                      7    pursuant to California Labor Code section 2699(g)(1), which states, “Any employee who

                      8    prevails in any action shall be entitled to an award of reasonable attorneys’ fees and costs.”

                      9            188.    Pursuant to California Labor Code section 218.6, in any action brought for the

                      10   nonpayment of wages, the Court shall award interest on all due and unpaid wages at the rate of

                      11   interest specified in subdivision (b) of Section 3289 of the Civil Code [currently 10 percent per

                      12   annum], which shall accrue from the date that the wages are due and payable[.]” PLAINTIFFS

                      13   and current and former aggrieved employees of DEFENDANT are therefore entitled to said

                      14   interest.

                      15                                  TWENTY-FIRST CAUSE OF ACTION

                      16     CIVIL PENALTIES FOR FAILURE TO PAY WAGES DUE UPON TERMINATION

                      17    (PLAINTIFFS, Individually and on Behalf of Current and Former Aggrieved Employees,

                      18                             Against DEFENDANT and DOES 1 through 50)
                      19           189.    The allegations of each of the foregoing paragraphs are re-alleged and

                      20   incorporated herein by this reference.

                      21           190.    At all relevant times, DEFENDANT was subject to the provisions of the

                      22   California Labor Codes and Industrial Welfare Commission Wage Orders mentioned herein.

                      23           191.    PLAINTIFFS have exhausted their administrative remedies pursuant to Cal.

                      24   Labor Code section 2699.3.

                      25           192.    DEFENDANT failed to comply with California Labor Code section sections 201,

                      26   202 and 203 by failing to provide Plaintiff JULIAN SMOTHERS and other former aggrieved
                      27   employees with wages due upon termination of their employment. Plaintiff JULIAN
 Sutton Hague
Law Corporation       28   SMOTHERS is therefore entitled to the penalties set forth in California Labor Code section 256
5200 N. PALM AVENUE
     SUITE 203
 FRESNO, CA 93704                                                                 46
                                   __________________________________________________________________________________________________
                                                       PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES
                       Case 2:17-cv-00548-KJM-KJN Document 72 Filed 09/24/19 Page 47 of 49



                      1    on behalf of herself and other current and former aggrieved employees of DEFENDANT, for

                      2    each and every pay period that DEFENDANT violated California Labor Code sections 201

                      3    through 203, or to those penalties set forth in California Labor Code section 2699(f) if it is

                      4    determined that there is no established civil penalty for violation of the foregoing provisions of

                      5    the California Labor Code.

                      6            193.    In addition, PLAINTIFFS seek an award of reasonable attorneys’ fees and costs

                      7    pursuant to California Labor Code section 2699(g)(1), which states, “Any employee who

                      8    prevails in any action shall be entitled to an award of reasonable attorneys’ fees and costs.”

                      9            194.    Pursuant to California Labor Code section 218.6, in any action brought for the

                      10   nonpayment of wages, the Court shall award interest on all due and unpaid wages at the rate of

                      11   interest specified in subdivision (b) of Section 3289 of the Civil Code [currently 10 percent per

                      12   annum], which shall accrue from the date that the wages are due and payable[.]” PLAINTIFFS

                      13   and current and former aggrieved employees of DEFENDANT are therefore entitled to said

                      14   interest.

                      15                                            PRAYER FOR RELIEF

                      16           WHEREFORE, PLAINTIFFS pray as follows:

                      17           195.    For the Court to determine that the aforementioned Causes of Action may be

                      18   maintained as a Class Action;
                      19           196.    For the Court to determine that the attorneys appearing in the above caption may

                      20   be named as Class Counsel;

                      21           197.    For restitutionary and compensatory damages in an amount according to proof

                      22   and with interest thereon, including, but not limited to unpaid minimum, regular, overtime,

                      23   and/or double time wages;

                      24           198.    For DEFENDANT be found to have engaged in unfair competition in violation of

                      25   California Business and Professions Code section 17200 et seq.;

                      26           199.    For DEFENDANT be ordered and enjoined to make restitution to PLAINTIFFS
                      27   and the Class Members due to their unfair competition, including disgorgement of their
                           ///
 Sutton Hague
Law Corporation       28
5200 N. PALM AVENUE
     SUITE 203
 FRESNO, CA 93704                                                                 47
                                   __________________________________________________________________________________________________
                                                       PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES
                       Case 2:17-cv-00548-KJM-KJN Document 72 Filed 09/24/19 Page 48 of 49



                      1    wrongfully obtained revenues, earnings, profits, compensation, and benefits pursuant to

                      2    California Business and Professions Code sections 17203 and 17204;

                      3           200.       For DEFENDANT be enjoined from continuing the unlawful course of conduct

                      4    alleged herein;

                      5           201.       For DEFENDANT further be enjoined to cease and desist from unfair

                      6    competition in violation of the California Business and Professions Code section 17200 et seq.;

                      7           202.       For DEFENDANT be enjoined from further acts of restraint of trade or unfair

                      8    competition;

                      9           203.       For payment of penalties for non-payment of wages to PLAINTIFFS and the

                      10   Class Members in accordance with California Labor Code sections 201, 202, and 203 and/or

                      11   California Business and Professions Code section 17202;

                      12          204.       For penalties pursuant to Labor Code section 2699 to PLAINTIFFS on behalf of

                      13   themselves and all other current and former aggrieved employees of DEFENDANT;

                      14          205.       For interest, attorneys’ fees, and costs of suit under California Labor Code

                      15   sections 218.6, 226, 1194, 2699 and California Code of Civil Procedure section 1021.5;

                      16          206.       That DEFENDANT be ordered to show cause why it should not be enjoined and

                      17   ordered to comply with the applicable California Labor Code sections and IWC Wage Orders

                      18   related to payment of wages;
                      19          207.       For such other and further relief as the Court deems just and proper.

                      20   ///

                      21   ///

                      22   ///

                      23   ///
                      24   ///
                      25   ///
                      26   ///
                      27   ///
 Sutton Hague
Law Corporation       28   ///
5200 N. PALM AVENUE
     SUITE 203
 FRESNO, CA 93704                                                                 48
                                   __________________________________________________________________________________________________
                                                       PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES
                       Case 2:17-cv-00548-KJM-KJN Document 72 Filed 09/24/19 Page 49 of 49



                      1                                        DEMAND FOR JURY TRIAL

                      2           PLAINTIFFS, on behalf of themselves and all similarly situated Class Members, hereby

                      3    demand trial by jury of Causes of Action One through Twenty-One to the extent authorized by

                      4    law.

                      5

                      6    Dated: September 24, 2019                          SUTTON HAGUE LAW CORPORATION
                                                                              A California Professional Corporation
                      7

                      8
                                                                              By:
                      9
                                                                                       JARED HAGUE
                      10                                                               S. BRETT SUTTON
                                                                                       Attorneys for Plaintiffs
                      11                                                               JULIAN SMOTHERS and ASA DHADDA
                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27
 Sutton Hague
Law Corporation       28
5200 N. PALM AVENUE
     SUITE 203
 FRESNO, CA 93704                                                                49
                                  __________________________________________________________________________________________________
                                                      PLAINTIFFS’ SECOND AMENDED COMPLAINT FOR DAMAGES
